Exhibit 10.2

 

 

 

SALE AND SERVICING AGREEMENT

by and among

USAA AUTO OWNER TRUST 2019-1

as Issuer

USAA ACCEPTANCE, LLC,

as Seller

USAA FEDERAL SAVINGS BANK,

as Servicer

and

U.S. BANK NATIONAL ASSOCIATION,

as Indenture Trustee

Dated as of July 31, 2019

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

  DEFINITIONS AND USAGE   

SECTION 1.1

  Definitions      1  

SECTION 1.2

  Other Interpretive Provisions      1  

ARTICLE II

  CONVEYANCE OF TRANSFERRED ASSETS   

SECTION 2.1

  Conveyance of Transferred Assets      2  

SECTION 2.2

  Custody of Receivable Files      2  

ARTICLE III

  ADMINISTRATION AND SERVICING OF RECEIVABLES AND TRUST PROPERTY   

SECTION 3.1

  Duties of Servicer      4  

SECTION 3.2

  Collection of Receivable Payments      6  

SECTION 3.3

  Realization Upon Receivables      7  

SECTION 3.4

  Maintenance of Security Interests in Financed Vehicles      7  

SECTION 3.5

  Covenants of Servicer      8  

SECTION 3.6

  Purchase of Receivables Upon Breach      8  

SECTION 3.7

  Servicing Fee      8  

SECTION 3.8

  Servicer’s Certificate      9  

SECTION 3.9

  Annual Officer’s Certificate; Notice of Servicer Replacement Event      9  

SECTION 3.10

  Annual Registered Public Accounting Firm Attestation Report      9  

SECTION 3.11

  Servicer Expenses      10  

SECTION 3.12

  Exchange Act Filings      10  

SECTION 3.13

  Noteholder Communication      10  

ARTICLE IV

  DISTRIBUTIONS; ACCOUNTS; STATEMENTS TO THE CERTIFICATEHOLDER AND THE
NOTEHOLDERS   

SECTION 4.1

  Establishment of Accounts      11  

SECTION 4.2

  Remittances      13  

SECTION 4.3

  Additional Deposits and Payments      13  

SECTION 4.4

  Distributions      14  

SECTION 4.5

  Net Deposits      15  

SECTION 4.6

  Statements to Certificateholder and Noteholders      15  

SECTION 4.7

  No Duty to Confirm      18  

ARTICLE V

  THE SELLER   

SECTION 5.1

  Representations and Warranties of Seller      18  

SECTION 5.2

  Liability of Seller; Indemnities      20  

SECTION 5.3

  Merger or Consolidation of, or Assumption of the Obligations of, Seller     
21  

SECTION 5.4

  Limitation on Liability of Seller and Others      21  

SECTION 5.5

  Seller May Own Notes      21  

SECTION 5.6

  Sarbanes-Oxley Act Requirements      22  

SECTION 5.7

  Compliance with Organizational Documents          22  

 

    i  

 

    



--------------------------------------------------------------------------------

         Page  

ARTICLE VI

  THE SERVICER   

SECTION 6.1

  Representations of Servicer      22  

SECTION 6.2

  Indemnities of Servicer      23  

SECTION 6.3

  Merger or Consolidation of, or Assumption of the Obligations of, Servicer     
25  

SECTION 6.4

  Limitation on Liability of Servicer and Others      25  

SECTION 6.5

  Delegation of Duties      26  

SECTION 6.6

  The Bank Not to Resign as Servicer      26  

SECTION 6.7

  Servicer May Own Notes      26  

ARTICLE VII

  REPLACEMENT OF SERVICER   

SECTION 7.1

  Replacement of Servicer      26  

SECTION 7.2

  Notification to Noteholders      28  

ARTICLE VIII

  OPTIONAL PURCHASE   

SECTION 8.1

  Optional Purchase of Trust Estate      28  

ARTICLE IX

  MISCELLANEOUS PROVISIONS   

SECTION 9.1

  Amendment      29  

SECTION 9.2

  Protection of Title      30  

SECTION 9.3

  Other Liens or Interests      31  

SECTION 9.4

  Transfers Intended as Sale; Security Interest      32  

SECTION 9.5

  Notices, Etc      32  

SECTION 9.6

  Choice of Law      33  

SECTION 9.7

  Headings      33  

SECTION 9.8

  Counterparts      33  

SECTION 9.9

  Waivers      33  

SECTION 9.10

  Entire Agreement      33  

SECTION 9.11

  Severability of Provisions      33  

SECTION 9.12

  Binding Effect      34  

SECTION 9.13

  Acknowledgment and Agreement      34  

SECTION 9.14

  Cumulative Remedies      34  

SECTION 9.15

  Nonpetition Covenant      34  

SECTION 9.16

  Submission to Jurisdiction; Waiver of Jury Trial      34  

SECTION 9.17

  Limitation of Liability      35  

SECTION 9.18

  Third-Party Beneficiaries      36  

SECTION 9.19

  Information Requests      36  

SECTION 9.20

  Regulation AB      36  

SECTION 9.21

  Information to Be Provided by the Indenture Trustee      36  

SECTION 9.22

  Form 8-K Filings      37  

SECTION 9.23

  Further Assurances      38  

SECTION 9.24

  Cooperation      38  

SECTION 9.25

  Rights of the Certificateholder      38  

SECTION 9.26

  Dispute Resolution      38  

 

    ii  

 

    



--------------------------------------------------------------------------------

         Page

Appendix A

  Definitions   

Schedule I

  Notice Addresses    I-1

Exhibit A

  Form of Assignment pursuant to Sale and Servicing Agreement    A-1

Exhibit B

  Perfection Representations, Warranties and Covenants    B-1

Exhibit C

  Servicing Criteria to be Addressed in Indenture Trustee’s Assessment of
Compliance    C-1

Exhibit D

  Form of Indenture Trustee’s Annual Certification    D-1

Exhibit E

  Form of Indenture Trustee’s Annual Certification Regarding Item 1117 and
Item 1119 of Regulation AB    E-1

 

    iii  

 

    



--------------------------------------------------------------------------------

SALE AND SERVICING AGREEMENT, dated as of July 31, 2019 (together with all
exhibits, schedules and appendices hereto and as from time to time amended,
supplemented or otherwise modified and in effect, this “Agreement”), by and
among USAA AUTO OWNER TRUST 2019-1, a Delaware statutory trust (the “Issuer”),
USAA ACCEPTANCE, LLC, a Delaware limited liability company, as seller (the
“Seller”), USAA FEDERAL SAVINGS BANK, a federally chartered savings association
(the “Bank”), as servicer (in such capacity, the “Servicer”), and U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as indenture trustee (the
“Indenture Trustee”).

WHEREAS, the Issuer desires to purchase from the Seller a portfolio of motor
vehicle receivables, including retail motor vehicle installment loans that are
secured by new and used automobiles and light-duty trucks;

WHEREAS, the Seller is willing to sell such portfolio of motor vehicle
receivables and related property to the Issuer; and

WHEREAS, the Bank is willing to service such motor vehicle receivables and
related property on behalf of the Issuer;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

ARTICLE I

DEFINITIONS AND USAGE

SECTION 1.1 Definitions. Except as otherwise specified herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A hereto.

SECTION 1.2 Other Interpretive Provisions. For purposes of this Agreement,
unless the context otherwise requires: (a) accounting terms not otherwise
defined in this Agreement, and accounting terms partly defined in this Agreement
to the extent not defined, shall have the respective meanings given to them
under GAAP (provided, that, to the extent that the definitions in this Agreement
and GAAP conflict, the definitions in this Agreement shall control); (b) terms
defined in Article 9 of the UCC as in effect in the relevant jurisdiction and
not otherwise defined in this Agreement are used as defined in that Article;
(c) the words “hereof,” “herein” and “hereunder” and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement; (d) references to any Article, Section, Schedule, Appendix or Exhibit
are references to Articles, Sections, Schedules, Appendices and Exhibits in or
to this Agreement and references to any paragraph, subsection, clause or other
subdivision within any Section or definition refer to such paragraph,
subsection, clause or other subdivision of such Section or definition; (e) the
term “including” and all variations thereof means “including without
limitation”; (f) except as otherwise expressly provided herein, references to
any law or regulation refer to that law or regulation as amended from time to
time and include any successor law or regulation; (g) references to any Person
include that Person’s successors and assigns; and (h) unless the context
otherwise requires, defined terms shall be equally applicable to both the
singular and plural forms.

 

         



--------------------------------------------------------------------------------

ARTICLE II

CONVEYANCE OF TRANSFERRED ASSETS

SECTION 2.1 Conveyance of Transferred Assets. In consideration of the Issuer’s
sale and delivery to, or upon the order of, the Seller of all of the Notes and
the Certificate on the Closing Date, the Seller does hereby irrevocably sell,
transfer, assign and otherwise convey to the Issuer without recourse (subject to
the obligations herein) all right, title and interest of the Seller, whether now
owned or hereafter acquired, in and to the Transferred Assets, described in the
assignment substantially in the form of Exhibit A (the “Assignment”) delivered
on the Closing Date. The sale, transfer, assignment and conveyance made
hereunder will not constitute and is not intended to result in an assumption by
the Issuer of any obligation of the Seller or the Originator to the Obligors or
any other Person in connection with the Receivables or the other assets and
properties conveyed hereunder or any agreement, document or instrument related
thereto.

SECTION 2.2 Custody of Receivable Files.

(a) Custody. To assure uniform quality in servicing the Receivables and to
reduce administrative costs, the Issuer, upon the execution and delivery of this
Agreement, hereby revocably appoints the Servicer, and the Servicer hereby
accepts such appointment, to act solely on behalf of and for the benefit of the
Indenture Trustee as custodian of the following documents or instruments, but
only to the extent held in tangible paper form or electronic form, which are
hereby or will hereby be constructively delivered to the Indenture Trustee (or
its agent or designee), as pledgee of the Issuer pursuant to the Indenture with
respect to each Receivable (but only to the extent applicable to such Receivable
and only to the extent held in tangible paper form) (the “Receivable Files”):

(i) the fully executed original of the retail motor vehicle installment loan or
promissory note and security agreement related to such Receivable (with respect
to tangible chattel paper) or an “authoritative copy” (as such term is used in
Section 9-105 of the UCC) of the Receivable (with respect to electronic chattel
paper) or, if no such original executed Receivable or authoritative copy exists,
a copy thereof, including any written amendments or extensions thereto;

(ii) the original credit application or a photocopy thereof to the extent held
in paper form;

(iii) the original Certificate of Title or, if not yet received, evidence that
an application therefor has been submitted with the appropriate authority or
such other document (electronic or otherwise, as used in the applicable
jurisdiction) that the Servicer keeps on file, in accordance with its Customary
Servicing Practices, evidencing the security interest of the Originator in the
Financed Vehicle; provided, however, that in lieu of being held in the
Receivable File, the Certificate of Title may be held by a third party service
provider engaged by the Servicer to obtain or hold Certificates of Title; and

 

    2  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(iv) any and all other documents that the Servicer or the Seller keeps on file,
in accordance with its Customary Servicing Practices, relating to a Receivable,
an Obligor or a Financed Vehicle (but only to the extent applicable to such
Receivable and only to the extent held in tangible paper form or electronic
form).

The foregoing appointment of the Servicer is deemed to be made with due care.

(b) Safekeeping. The Servicer, in its capacity as custodian, shall hold the
Receivable Files for the benefit of the Issuer and the Indenture Trustee, as
pledgee of the Issuer, and maintain such accurate and complete accounts, records
and computer systems pertaining to each Receivable File as shall enable the
Issuer and the Bank to comply with this Agreement. In performing its duties as
custodian, the Servicer shall act in accordance with its Customary Servicing
Practices. The Servicer, in accordance with its Customary Servicing Practices:
(i) may maintain all or a portion of the Receivable Files in electronic form and
(ii) may maintain custody of all or any portion of the Receivable Files with one
or more of its agents or designees.

(c) Maintenance of and Access to Records. The Servicer will maintain each
Receivable File in the United States (it being understood that the Receivable
Files, or any part thereof, may be maintained at the offices of any Person to
whom the Servicer has delegated responsibilities in accordance with
Section 6.5). The Servicer will make available to the Issuer and the Indenture
Trustee or their duly authorized representatives, attorneys or auditors a list
of locations of the Receivable Files upon request. The Servicer will provide
access to the Receivable Files, and the related accounts records, and computer
systems maintained by the Servicer at such times as the Issuer or the Indenture
Trustee direct, but only upon reasonable notice and during the normal business
hours, which do not unreasonably interfere with the Servicer’s normal
operations, at the respective offices of the Servicer.

(d) Release of Documents. Upon written instructions from the Indenture Trustee,
the Servicer will release or cause to be released any document in the Receivable
Files to the Indenture Trustee, the Indenture Trustee’s agent or the Indenture
Trustee’s designee, as the case may be, at such place or places as the Indenture
Trustee may designate, as soon thereafter as is practicable, to the extent it
does not unreasonably interfere with the Servicer’s normal operations. The
Servicer shall not be responsible for any loss occasioned by the failure of the
Indenture Trustee or its agent or designee to return any document or any delay
in doing so. Any document so released will be handled by the Indenture Trustee
with due care and returned to the Servicer for safekeeping as soon as the
Indenture Trustee or its agent or designee, as the case may be, has no further
need therefor.

(e) Instructions; Authority to Act. All instructions from the Indenture Trustee
will be in writing and signed by a Responsible Officer of the Indenture Trustee,
and the Servicer will be deemed to have received proper instructions with
respect to the Receivable Files upon its receipt of such written instructions.

 

    3  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(f) Custodian’s Indemnification. Subject to Section 6.2, the Servicer as
custodian will indemnify the Issuer and the Indenture Trustee and their
respective directors, officers, employees, and agents for any and all claims,
liabilities, obligations, losses, compensatory damages, payments, costs, or
expenses of any kind whatsoever that may be imposed on, incurred by, or asserted
against the Issuer or the Indenture Trustee as the result of any improper act or
omission in any way relating to the maintenance and custody by the Servicer as
custodian of the Receivable Files, including, but not limited to, the costs of
defending any claim or bringing any claim to enforce its rights, including the
Servicer’s indemnification obligations hereunder; provided, however, that the
Servicer will not be liable (i) to the Indenture Trustee or the Issuer for any
portion of any such amount resulting from the willful misconduct, bad faith or
negligence of the Indenture Trustee or the Issuer or (ii) to the Indenture
Trustee for any portion of any such amount resulting from the failure of the
Indenture Trustee, the Indenture Trustee’s agent or the Indenture Trustee’s
designee to handle with due care any Certificate of Title or other document
released to the Indenture Trustee or the Indenture Trustee’s agent or designee
pursuant to Section 2.2(d).

(g) Effective Period and Termination. The Servicer’s appointment as custodian
will become effective as of the Cut-Off Date and will continue in full force and
effect until terminated pursuant to this Section 2.2(g). If the Bank resigns as
Servicer in accordance with Section 6.6 or if all of the rights and obligations
of the Servicer have been terminated under Section 7.1, the appointment of the
Servicer as custodian hereunder may be terminated by the Indenture Trustee, or
by the Noteholders evidencing not less than 662⁄3% of the Note Balance of the
Controlling Class, in the same manner as the Indenture Trustee or such
Noteholders may terminate the rights and obligations of the Servicer under
Section 7.1. As soon as practicable after any termination of such appointment,
the Servicer will deliver to the Indenture Trustee (or, at the direction of the
Indenture Trustee, to its agent) the Receivable Files and the related accounts
and records maintained by the Servicer at such place or places as the Indenture
Trustee may reasonably designate; provided, however, that with respect to
authoritative copies of the Receivables constituting electronic chattel paper,
the Servicer, in its sole discretion, shall either (i) continue to hold any such
authoritative copies on behalf of the Issuer and the Indenture Trustee or the
Indenture Trustee’s agent or (ii) deliver copies of such authoritative copies
and destroy the authoritative copies maintained by the Servicer prior to its
termination such that such copy delivered to the Indenture Trustee or the
Indenture Trustee’s agent becomes the authoritative copy of the Receivable
constituting electronic chattel paper.

ARTICLE III

ADMINISTRATION AND SERVICING OF

RECEIVABLES AND TRUST PROPERTY

SECTION 3.1 Duties of Servicer.

(a) The Servicer is hereby appointed by the Issuer and authorized to act as
agent for the Issuer and in such capacity shall manage, service, administer and
make collections on the Receivables in accordance with its Customary Servicing
Practices, using the degree of skill and attention that the Servicer exercises
with respect to all comparable motor vehicle receivables that it services for
itself or others. The Servicer’s duties will include collection and posting of
all

 

    4  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

payments, responding to inquiries of Obligors on such Receivables, investigating
delinquencies, sending invoices or payment coupons to Obligors, reporting any
required tax information to Obligors, accounting for collections and furnishing
monthly and annual statements to the Indenture Trustee with respect to
distributions. The Servicer is not required under the Transaction Documents to
make any disbursements via wire transfer or otherwise on behalf of an Obligor.
There are no requirements under the Receivables or the Transaction Documents for
funds to be, and funds shall not be, held in trust for an Obligor. No payments
or disbursements are required to be made by the Servicer on behalf of an
Obligor. The Servicer hereby accepts such appointment and authorization and
agrees to perform the duties of Servicer with respect to the Receivables set
forth herein.

(b) The Servicer will follow its Customary Servicing Practices and will have
full power and authority to do any and all things in connection with such
managing, servicing, administration and collection that it may deem necessary or
desirable. Without limiting the generality of the foregoing, the Servicer is
hereby authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Noteholders, the
Certificateholder, or any of them, any and all instruments of satisfaction or
cancellation, or partial or full release or discharge, and all other comparable
instruments, with respect to such Receivables or to the Financed Vehicles
securing such Receivables. The Servicer is hereby authorized to commence, in its
own name or in the name of the Issuer, a legal Proceeding to enforce a
Receivable or an Insurance Policy or to commence or participate in any other
legal Proceeding (including a bankruptcy Proceeding) relating to or involving a
Receivable, an Obligor or a Financed Vehicle. If the Servicer commences a legal
Proceeding to enforce a Receivable or an Insurance Policy, the Issuer will
thereupon be deemed to have automatically assigned such Receivable or its rights
under such Insurance Policy to the Servicer solely for purposes of commencing or
participating in any such Proceeding as a party or claimant, and the Servicer is
authorized and empowered by the Issuer to execute and deliver in the Servicer’s
name any notices, demands, claims, complaints, responses, affidavits or other
documents or instruments in connection with any such Proceeding. If in any
enforcement suit or legal Proceeding it is held that the Servicer may not
enforce a Receivable or an Insurance Policy on the ground that it is not a real
party in interest or a holder entitled to enforce the Receivable or an Insurance
Policy, the Issuer will, at the Servicer’s expense and direction, take steps to
enforce the Receivable or an Insurance Policy, including bringing suit in its
name or the name of the Indenture Trustee. The Issuer will furnish the Servicer
with any powers of attorney and other documents reasonably necessary or
appropriate to enable the Servicer to carry out its servicing and administrative
duties hereunder. The Servicer, at its expense, will obtain on behalf of the
Issuer all licenses, if any, reasonably requested by the Seller to be held by
the Issuer in connection with ownership of the Receivables, and will make all
filings and pay all fees as may be required in connection therewith during the
term hereof.

(c) The Servicer hereby agrees that upon its resignation and the appointment of
a successor Servicer hereunder, the Servicer will terminate its activities as
Servicer hereunder in accordance with Section 7.1, and, in any case, in a manner
which the Issuer reasonably determines will facilitate the transition of the
performance of such activities to such successor Servicer, and the Servicer
shall cooperate with and assist such successor Servicer.

 

    5  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 3.2 Collection of Receivable Payments.

(a) The Servicer will make reasonable efforts to collect all payments called for
under the terms and provisions of the Receivables as and when the same become
due in accordance with its Customary Servicing Practices. Subject to
Section 3.5, the Servicer may grant extensions, rebates, deferrals, amendments,
modifications or adjustments with respect to any Receivable in accordance with
its Customary Servicing Practices; provided, however, that if the Servicer
(i) extends the date for final payment by the Obligor of any Receivable beyond
the last day of the Collection Period preceding the latest Final Scheduled
Payment Date of any Notes issued under the Indenture or (ii) reduces the
Contract Rate or Outstanding Principal Balance with respect to any Receivable
after the Cut-off Date other than as required by applicable law (including,
without limitation, by the Servicemembers Civil Relief Act of 2003, as amended)
or court order, it will promptly purchase such Receivable in the manner provided
in Section 3.6; provided, further, that the Servicer shall not make any
modification described in the preceding clause (i) or (ii) that would trigger a
repurchase pursuant to the above provisions or pursuant to Section 3.6, in
either case for the sole purpose of enabling the Servicer to purchase a
Receivable from the Issuer and provided, further, that any change referred to in
this Section 3.2 shall only be made if either (a) the Obligor is in default or,
in the judgment of the Servicer, is reasonably expected to default in the near
future, or (b) the change is to the payment due date of a Receivable, does not
exceed twenty-five (25) days and is made not more than twice during the term of
such Receivable.

The Servicer may in its discretion waive any late payment charge or any other
fees that may be collected in the ordinary course of servicing a Receivable.
Subject to the provisos of the second sentence of the first paragraph of this
Section 3.2, the Servicer and its Affiliates may engage in any marketing
practice or promotion or any sale of any products, goods or services to Obligors
with respect to the Receivables for the account of the Servicer and/or its
Affiliates (but not the Issuer) so long as such practices, promotions or sales
are offered to obligors of comparable motor vehicle receivables serviced by the
Servicer for itself and others, whether or not such practices, promotions or
sales might indirectly result in a decrease in the aggregate amount of payments
made (but not any related contractual obligation) on the Receivables,
prepayments or faster or slower timing of the payment of the Receivables.
Notwithstanding anything in this Agreement to the contrary, the Servicer may
refinance any Receivable by (a) making a new loan to the Obligor and depositing
the full Outstanding Principal Balance of such refinanced Receivable into the
Collection Account or (b) by causing the Issuer to effect a substantive
modification to the Receivable when the request for such modification is the
result of a contact from or request of the related Obligor, in which case the
Receivable shall be deemed to be refinanced and the Servicer shall promptly
deposit the full Outstanding Principal Balance of such refinanced Receivable
into the Collection Account as soon as practical. The receivable created by such
refinancing shall not be property of the Issuer, in the case of (b) in the prior
sentence, upon the Servicer’s related payment to Issuer. The Servicer and its
Affiliates may also sell insurance or debt cancellation products, including
products which result in the repayment of some or all of the amount of a
Receivable owned by the Issuer upon the death or disability of the Obligor or
any casualty with respect to the Financed Vehicle.

 

    6  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(b) The Servicer shall not be required to make any advances of funds or
guarantees regarding collections, cash flows or distributions. Payments on the
Receivables, including payoffs, made in accordance with the related
documentation for such Receivables, shall be posted to the Servicer’s Obligor
records in accordance with the Servicer’s Customary Servicing Practices. Such
payments shall be allocated to principal, interest or other items in accordance
with the related documentation for such Receivables.

(c) Records documenting collection efforts shall be maintained during the period
a Receivable is delinquent in accordance with the Servicer’s Customary Servicing
Practices. Such records shall be maintained on at least a periodic basis that is
not less frequent than as prescribed by the Servicer’s Customary Servicing
Practices, and describe the entity’s activities in monitoring delinquent pool
assets including, for example, phone calls, letters and payment rescheduling
plans in cases where delinquency is deemed temporary (e.g., illness or
unemployment) in accordance with the Servicer’s Customary Servicing Practices.

SECTION 3.3 Realization Upon Receivables. On behalf of the Issuer, the Servicer
will use commercially reasonable efforts, consistent with its Customary
Servicing Practices, to repossess or otherwise convert the ownership of the
Financed Vehicle securing any Receivable as to which the Servicer has determined
eventual payment in full is unlikely unless it determines in its sole discretion
that repossession will not increase the Liquidation Proceeds by an amount
greater than the expense of such repossession or that the proceeds ultimately
recoverable with respect to such Receivable would be increased by forbearance.
The Servicer will follow such Customary Servicing Practices as it deems
necessary or advisable, which may include selling the Financed Vehicle at public
or private sale and which shall not, except as provided below, involve the sale
of all, or any portion of, a Receivable. The foregoing shall be subject to the
provision that, in any case in which the Financed Vehicle has suffered damage,
the Servicer shall not be required to expend funds in connection with the repair
or the repossession of such Financed Vehicle unless it shall determine in its
discretion that such repair and/or repossession will increase the Liquidation
Proceeds by an amount greater than the amount of such expenses. The Servicer, in
its sole discretion, may in accordance with its Customary Servicing Practices
purchase from the Issuer any Receivable’s deficiency balance (i.e., the
remaining balance of a Receivable after deduction of all Liquidation Proceeds
with respect to such Receivable) for a purchase price equal to the fair value of
the deficiency balance as determined by the Servicer at the time of purchase by
the Servicer, which purchase price shall not be adjusted by the proceeds the
Servicer ultimately realizes from its disposition or collection efforts related
to the deficiency amount. Net proceeds of any such sale to the Servicer will
constitute Liquidation Proceeds, and the sole right of the Issuer and the
Indenture Trustee with respect to any such sold Receivables will be to receive
such Liquidation Proceeds. Upon such sale, the Servicer will mark its computer
records indicating that any such receivable sold is no longer a Receivable. The
Servicer is authorized to take any and all actions necessary or appropriate on
behalf of the Issuer to evidence the sale of the Financed Vehicle at public or
private sale or the sale of the Receivable to the Servicer pursuant to the
provisions of this paragraph free from any Lien or other interest of the Issuer
or the Indenture Trustee.

SECTION 3.4 Maintenance of Security Interests in Financed Vehicles. The Servicer
will, in accordance with its Customary Servicing Practices, take such steps as
are necessary to maintain perfection of the security interest created by each
Receivable in the related Financed Vehicle. The provisions set forth in this
Section are the sole requirements under the Transaction Documents with respect
to the maintenance of collateral or security on the Receivables. It is

 

    7  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

understood that the Financed Vehicles are the collateral and security for the
Receivables, but that the Certificate of Title with respect to a Financed
Vehicle does not constitute collateral and merely evidences such security
interest. The Issuer hereby authorizes the Servicer to take such steps as are
necessary to re-perfect such security interest on behalf of the Issuer and the
Indenture Trustee in the event of the relocation of a Financed Vehicle or for
any other reason; provided, however that such steps shall not include retitling
the lien of the Financed Vehicle in the name of the Indenture Trustee.

SECTION 3.5 Covenants of Servicer. Unless required by law or court order, the
Servicer will not release the Financed Vehicle securing any Receivable from the
security interest granted by such Receivable in whole or in part except (a) in
the event of payment in full by or on behalf of the Obligor thereunder or
payment in full less a deficiency which the Servicer would not attempt to
collect in accordance with its Customary Servicing Practices, (b) in connection
with repossession or (c) except as may be required by an insurer in order to
receive proceeds from any Insurance Policy covering such Financed Vehicle.

SECTION 3.6 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 3.2, 3.3, 3.4 or
3.5 which materially and adversely affects the interests of the Issuer or the
Noteholders, the party discovering such breach shall give prompt written notice
thereof to the other parties hereto; provided, that delivery of the Servicer’s
Certificate, which identifies the Receivables that are being or have been
repurchased, shall be deemed to constitute prompt notice by the Servicer and the
Issuer of such breach with respect to such repurchased Receivable; provided,
further, that the failure to give such notice shall not affect any obligation of
the Servicer hereunder. If the Servicer does not correct or cure such breach
prior to the end of the Collection Period which includes the 60th day (or, if
the Servicer elects, an earlier date) after the date that the Servicer became
aware or was notified of such breach, then the Servicer shall purchase any
Receivable materially and adversely affected by such breach from the Issuer on
the Payment Date following the end of such Collection Period. Any such breach or
failure will be deemed to not have a material and adverse effect if such breach
or failure does not affect the ability of the Issuer to receive and retain
timely payment in full on such Receivable. Any such purchase by the Servicer
shall be at a price equal to the Repurchase Price. In consideration for such
repurchase, the Servicer shall make (or shall cause to be made) a payment to the
Issuer equal to the Repurchase Price by depositing such amount into the
Collection Account prior to 11:00 a.m., New York City time on such Payment Date.
Upon payment of such Repurchase Price by the Servicer, the Issuer and the
Indenture Trustee shall release and shall execute and deliver such instruments
of release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in the Servicer or its
designee any Receivable repurchased pursuant hereto. It is understood and agreed
that the obligation of the Servicer to purchase any Receivable as described
above shall constitute the sole remedy with respect to such breach available to
the Issuer and the Indenture Trustee.

SECTION 3.7 Servicing Fee. On each Payment Date, the Indenture Trustee on behalf
of the Issuer shall pay to the Servicer the Servicing Fee in accordance with
Section 4.4 for the immediately preceding Collection Period as compensation for
its services. In addition, the Servicer will be entitled to retain all
Supplemental Servicing Fees. The Servicer also will be entitled to receive
investment earnings (net of investment losses and expenses) on funds on deposit
in each of the Collection Account and the Reserve Account during each Collection
Period.

 

    8  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 3.8 Servicer’s Certificate. On or before the Determination Date
preceding each Payment Date, the Servicer shall deliver to the Indenture
Trustee, and each Paying Agent, with a copy to the Rating Agencies, a Servicer’s
Certificate containing all information necessary to make the payments, transfers
and distributions pursuant to Sections 4.3 and 4.4 of this Agreement and
Section 8.2(c) of the Indenture on such Payment Date. Each Servicer’s
Certificate may be delivered in electronic format.

SECTION 3.9 Annual Officer’s Certificate; Notice of Servicer Replacement Event.

(a) The Servicer will deliver to the Rating Agencies, the Issuer and the
Indenture Trustee, on or before March 30 of each calendar year, beginning on
March 30, 2020, an Officer’s Certificate (with appropriate insertions) providing
such information as is required under Item 1123 of Regulation AB.

(b) The Servicer will deliver to the Issuer, the Indenture Trustee and each
Rating Agency promptly after having obtained knowledge thereof written notice in
an Officer’s Certificate of any event which with the giving of notice or lapse
of time, or both, would become a Servicer Replacement Event. Except to the
extent set forth in this Section 3.9(b) and Sections 7.2 and 9.22 of this
Agreement and Section 3.12 of the Indenture, the Transaction Documents do not
require any policies or procedures to monitor any performance or other triggers
and events of default.

(c) The Servicer will deliver to the Issuer, on or before March 30 of each year,
beginning on March 30, 2020, a report regarding the Servicer’s assessment of
compliance with the Servicing Criteria during the immediately preceding calendar
year (or since the Closing Date in the case of the first such report), including
disclosure of any material instance of non-compliance identified by the
Servicer, as required under paragraph (b) of Rule 13a-18 and Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB.

SECTION 3.10 Annual Registered Public Accounting Firm Attestation Report. On or
before the 90th day following the end of each fiscal year, beginning with the
fiscal year ending December 31, 2019, the Servicer shall cause a firm of
independent registered public accountants (who may also render other services to
the Servicer, the Seller or their respective Affiliates) to furnish to the
Indenture Trustee, the Servicer, the Seller and each Rating Agency each
attestation report on assessments of compliance with the Servicing Criteria with
respect to the Servicer or any Affiliate thereof during the related fiscal year
(or since the Closing Date in the case of the first such report) delivered by
such accountants pursuant to paragraph (c) of Rule 13a-18 or Rule 15d-18 of the
Exchange Act and Item 1122 of Regulation AB. The certification required by this
paragraph may be replaced by any similar certification using other procedures or
attestation standards which are now or in the future in use by servicers of
comparable assets, or which otherwise comply with any rule, regulation, “no
action” letter or similar guidance promulgated by the Commission.

 

    9  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 3.11 Servicer Expenses. The Servicer shall pay all expenses (other than
expenses described in the definition of Liquidation Proceeds) incurred by it in
connection with its activities hereunder, independent accountants, taxes imposed
on the Servicer and expenses incurred in connection with distributions and
reports to the Noteholders and the Certificateholder. The Servicer shall also
pay all fees, expenses, and indemnities of the Indenture Trustee (as described
in, and pursuant to the limitations set forth in Section 6.7 of the Indenture)
and the Owner Trustee (as described in, and pursuant to the limitations set
forth in, Sections 8.1 and 8.2 of the Trust Agreement). The compensation and
indemnity obligations of the Servicer to the Indenture Trustee and the Owner
Trustee hereunder and pursuant to Section 6.7 of the Indenture and Sections 8.1
and 8.2 of the Trust Agreement shall survive the resignation or removal of the
Indenture Trustee, the Owner Trustee and the Servicer, the discharge of the
Indenture and the termination or assignment of this Agreement and the Trust
Agreement.

SECTION 3.12 Exchange Act Filings. The Issuer hereby authorizes the Servicer and
the Seller, or either of them, to prepare, sign, certify and file any and all
reports, statements and information with respect to the Issuer and/or the Notes
required to be filed pursuant to the Exchange Act, and the rules thereunder.

SECTION 3.13 Noteholder Communication. A Noteholder (if the Notes are
represented by Definitive Notes) or a Note Owner (if the Notes are represented
by Book-Entry Notes) may send a request to the Seller or the Servicer at any
time notifying the Seller or the Servicer that such Noteholder or Note Owner, as
applicable, would like to communicate with other Noteholders or Note Owners, as
applicable, with respect to an exercise of their rights under the terms of the
Indenture or the other Transaction Documents. Each request must include (i) the
name of the Noteholder or Note Owner, as applicable, making the request and
(ii) the method by which the other Noteholders or Note Owners, as applicable,
may contact the Noteholder or Note Owner, as applicable, making the request.
Additionally, in the case of such requesting Note Owner, the Seller or the
Servicer, as applicable, may require such Note Owner to provide Verification
Documents. A Noteholder or Note Owner, as applicable, that delivers a request
under this Section 3.13 will be deemed to have certified to the Issuer, the
Seller and the Servicer that its request to communicate with other Noteholders
or Note Owners, as applicable, relates solely to a possible exercise of rights
under the Indenture or the other Transaction Documents, and will not be used for
other purposes. The Seller shall include in each monthly distribution report on
Form 10-D any request that complies with the requirements of this Section 3.13
received during the related Collection Period. The Form 10-D shall specify
(i) the date the request was received, (ii) a statement to the effect that the
Issuer has received a request from such Noteholder or Note Owner, as applicable,
stating that such Noteholder or Note Owner, as applicable, is interested in
communicating with other Noteholders or Note Owners, as applicable, with regard
to the possible exercise of rights under the Indenture or the other Transaction
Documents, (iii) the name of the Noteholder or Note Owner, as applicable, making
such request and (iv) a description of the method other Noteholders or Note
Owners, as applicable, may use to contact the requesting Noteholder or Note
Owner.

 

    10  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

ARTICLE IV

DISTRIBUTIONS; ACCOUNTS;

STATEMENTS TO THE CERTIFICATEHOLDER

AND THE NOTEHOLDERS

SECTION 4.1 Establishment of Accounts. (a) The Servicer shall cause to be
established:

(i) For the benefit of the Noteholders, in the name of the Indenture Trustee, an
Eligible Account (the “Collection Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Collection Account.

(ii) For the benefit of the Noteholders, in the name of the Indenture Trustee,
an Eligible Account (the “Principal Distribution Account”), which may be a
subaccount of the Collection Account, bearing a designation clearly indicating
that the funds deposited therein are held for the benefit of the Noteholders,
which Eligible Account shall be established by and maintained with the Indenture
Trustee or its designee. No checks shall be issued, printed or honored with
respect to the Principal Distribution Account.

(iii) For the benefit of the Noteholders, in the name of the Indenture Trustee,
an Eligible Account (the “Reserve Account”), bearing a designation clearly
indicating that the funds deposited therein are held for the benefit of the
Noteholders, which Eligible Account shall be established by and maintained with
the Indenture Trustee or its designee. No checks shall be issued, printed or
honored with respect to the Reserve Account.

(b) Funds on deposit in the Collection Account and the Reserve Account
(collectively, with the Principal Distribution Account, the “Trust Accounts”)
shall be invested by the Indenture Trustee in Permitted Investments selected in
writing by the Servicer and of which the Servicer provides notification
(pursuant to standing instructions or otherwise); provided, that it is
understood and agreed that neither the Servicer, the Indenture Trustee nor the
Issuer shall be liable for any loss arising from such investment in Permitted
Investments. If U.S. Bank National Association is the Indenture Trustee, in the
absence of such written investment direction, all funds shall be invested in one
or more Permitted Investments in accordance with the standing instructions most
recently given by the Servicer or should that for any reason not be possible
such funds shall remain uninvested. All such Permitted Investments shall be held
by or on behalf of the Indenture Trustee as secured party for the benefit of the
Noteholders; provided, that on each Payment Date all interest and other
investment income (net of losses and investment expenses) on funds on deposit in
each of the Collection Account and the Reserve Account shall be distributed to
the Servicer as additional servicing compensation and shall not be available to
pay the distributions provided for in Section 4.4. All investments of funds on
deposit in the Trust Accounts shall mature so that such funds will be available
by 10:00 a.m. New York City

 

    11  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

time on the next Payment Date. No Permitted Investment shall be sold or
otherwise disposed of prior to its scheduled maturity unless a default occurs
with respect to such Permitted Investment and the Servicer directs the Indenture
Trustee in writing to dispose of such Permitted Investment. For the avoidance of
doubt, with respect to each Payment Date, any interest and other income earned
on funds in deposit in each of the Collection Account and the Reserve Account
from the Business Day prior to such Payment Date through such Payment Date shall
be paid to the Servicer.

(c) The Indenture Trustee shall possess all right, title and interest in all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof and all such funds, investments and proceeds shall be part of the Trust
Estate. Except as otherwise provided herein, the Trust Accounts shall be under
the sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders. If, at any time, any Trust Account ceases to be an Eligible
Account, the Servicer shall promptly notify the Indenture Trustee in writing
(unless such Trust Account is an account with the Indenture Trustee) and within
ten (10) Business Days (or any longer period if the Rating Agency Condition is
satisfied with respect to such longer period) after becoming aware of the fact,
establish a new Trust Account as an Eligible Account and shall direct the
Indenture Trustee to transfer any cash and/or any investments to such new Trust
Account.

(d) With respect to the Trust Account Property, the parties hereto agree that:

(i) any Trust Account Property that consists of uninvested funds shall be held
solely in Eligible Accounts and, except as otherwise provided herein, each such
Eligible Account shall be subject to the exclusive custody and control of the
Indenture Trustee, and, except as otherwise provided in the Transaction
Documents, the Indenture Trustee or its designee shall have sole signature
authority with respect thereto;

(ii) any Trust Account Property that constitutes Physical Property shall be
delivered to the Indenture Trustee or its designee, in accordance with paragraph
(a) of the definition of “Delivery” and shall be held, pending maturity or
disposition, solely by the Indenture Trustee or any such designee;

(iii) any Trust Account Property that is an “uncertificated security” under
Article 8 of the UCC and that is not governed by clause (iv) below shall be
delivered to the Indenture Trustee or its designee in accordance with paragraph
(c) of the definition of “Delivery” and shall be maintained by the Indenture
Trustee or such designee, pending maturity or disposition, through continued
registration of the Indenture Trustee’s (or its designee’s) ownership of such
security on the books of the issuer thereof;

(iv) any Trust Account Property that is an uncertificated security that is a
“book-entry security” (as such term is defined in Federal Reserve Bank Operating
Circular No. 7) held in a securities account at a Federal Reserve Bank and
eligible for transfer through the Fedwire® Securities Service operated by the
Federal Reserve System pursuant to Federal book-entry regulations shall be
delivered in accordance with paragraph (b) of the definition of “Delivery” and
shall be maintained by the Indenture Trustee or its designee or a securities
intermediary (as such term is defined in Section 8-102(a)(14) of the UCC) acting
solely for the Indenture Trustee or such designee, pending maturity or
disposition, through continued book-entry registration of such Trust Account
Property as described in such paragraph; and

 

    12  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(v) to the extent any Trust Account Property is credited to a securities
account, the account agreement establishing such securities account shall
provide that the account agreement is governed by the law of the State of New
York and that the law of the State of New York shall govern all issues specified
in Article 2(1) of the Hague Securities Convention; and such institution acting
as securities intermediary shall have at the time of entry of the account
agreement one or more offices in the United States of America.

(e) The Indenture Trustee, to the extent it is acting in the capacity of
securities intermediary with respect to Trust Account Property covenants and
agrees that:

(i) it is a “securities intermediary,” as such term is defined in
Section 8-102(a)(14)(ii) of the relevant UCC;

(ii) pursuant to Section 8-110(e)(1) of the relevant UCC for purposes of the
relevant UCC, the jurisdiction of the Indenture Trustee as securities
intermediary is the State of New York; and

(iii) it has one or more offices in the United States of America engaged in a
business or other regular activity of maintaining securities accounts.

(f) To the extent that there are any other agreements with the Indenture Trustee
governing the Trust Accounts, the parties agree that each and every such
agreement is hereby amended to provide that, with respect to the Trust Accounts,
the law applicable to all issues specified in Article 2(1) of the Hague
Securities Convention shall be the laws of the State of New York.

(g) Except for the Collection Account, the Reserve Account and the Principal
Distribution Account, there are no accounts required to be maintained under the
Transaction Documents.

SECTION 4.2 Remittances. The Servicer shall deposit an amount equal to all
Collections into the Collection Account within two (2) Business Days after
identification. Notwithstanding the foregoing, the Servicer may remit
Collections to the Collection Account on any other alternate remittance schedule
(but not later than the related Payment Date) if the Rating Agency Condition is
satisfied with respect to such alternate remittance schedule. Pending deposit
into the Collection Account, Collections may be commingled and used by the
Servicer at its own risk and are not required to be segregated from its own
funds.

SECTION 4.3 Additional Deposits and Payments. (a) On each Payment Date, the
Servicer and the Seller will deposit into the Collection Account the aggregate
Repurchase Price with respect to Repurchased Receivables purchased by the
Servicer pursuant to Section 3.6 or the Bank, as seller, pursuant to Section 3.4
of the Purchase Agreement, respectively, on such Payment Date and the Servicer
will deposit (or will cause the applicable purchaser to deposit) into the
Collection Account all amounts, if any, to be paid under Section 8.1 in
connection with the Optional Purchase. All such deposits with respect to a
Payment Date will be made, in immediately available funds by 3:00 p.m., New York
City time, on the Business Day prior to such Payment Date related to such
Collection Period.

 

    13  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(b) The Servicer will calculate the Reserve Account Excess Amount for each
Payment Date and instruct the Indenture Trustee to, on each Payment Date,
withdraw from the Reserve Account (i) all investment earnings (net of investment
losses and expenses on funds on deposit in the Reserve Account during the
related Collection Period) and distribute such investment earnings to the
Servicer and (ii) the Reserve Account Excess Amount, if any, for such Payment
Date and deposit such amount in the Collection Account.

(c) The Servicer will calculate the Reserve Account Draw Amount for each Payment
Date and instruct the Indenture Trustee to, on the Payment Date relating to each
Collection Period, withdraw from the Reserve Account the Reserve Account Draw
Amount and deposit such amount in the Collection Account.

(d) On the Closing Date the Seller will deposit (or cause to be deposited) into
the Reserve Account an amount equal to the Initial Reserve Account Deposit
Amount.

SECTION 4.4 Distributions.

(a) Subject to Article V of the Indenture, on each Payment Date, the Indenture
Trustee (solely based on information contained in, and as directed by, the
Servicer’s Certificate delivered on or before the related Determination Date
pursuant to Section 3.8) shall make the following deposits and distributions, to
the extent of Available Funds and the Reserve Account Draw Amount on deposit in
the Collection Account for such Payment Date, in the following order of
priority:

(i) first, to the Servicer, the Servicing Fee and all unpaid Servicing Fees with
respect to prior Collection Periods;

(ii) second, pro rata to the Class A Noteholders, the Accrued Class A Note
Interest for the related Interest Period; provided, that if there are not
sufficient funds available to pay the entire amount of the Accrued Class A Note
Interest, the amounts available will be applied to the payment of such interest
on the Class A Notes on a pro rata basis;

(iii) third, to the Principal Distribution Account for distribution to the
Noteholders pursuant to Section 8.2(c) of the Indenture, the First Allocation of
Principal, if any;

(iv) fourth, to the Class B Noteholders, the Accrued Class B Note Interest for
the related Interest Period;

(v) fifth, to the Principal Distribution Account for distribution to the
Noteholders in accordance with Section 8.2(c) of the Indenture, the Second
Allocation of Principal, if any;

 

    14  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(vi) sixth, to the Reserve Account, any additional amounts required to increase
the amount in the Reserve Account up to the Specified Reserve Account Balance;

(vii) seventh, to the Principal Distribution Account for distribution to the
Noteholders in accordance with Section 8.2(c) of the Indenture, the Regular
Allocation of Principal, if any;

(viii) eighth, to the Owner Trustee and the Indenture Trustee, accrued and
unpaid fees and reasonable expenses (including indemnification amounts) due and
payable under this Agreement, the Trust Agreement, the Asset Representations
Review Agreement and the Indenture, as applicable, which have not been
previously paid;

(ix) ninth, to the Asset Representations Reviewer, accrued and unpaid fees and
reasonable expenses (including indemnification amounts) due and payable under
the Asset Representations Review Agreement which have not been previously paid;

(x) tenth, to the Servicer, legal expenses and costs incurred pursuant to
Section 6.4(b); and

(xi) eleventh, to or at the direction of the Certificateholder, any funds
remaining.

Notwithstanding any other provision of this Section 4.4, following the
occurrence and during the continuation of an Event of Default which has resulted
in an acceleration of the Notes, the Indenture Trustee shall apply all amounts
on deposit in the Collection Account pursuant to Section 5.4(b) of the
Indenture.

(b) After the payment in full of the Notes and all other amounts payable under
Section 4.4(a), all Collections shall be paid to or in accordance with the
instructions provided from time to time by the Certificateholder.

SECTION 4.5 Net Deposits. The Servicer shall be permitted to pay the Optional
Purchase Price pursuant to Section 8.1 net of amounts to be distributed to the
Servicer or its Affiliates on the related Redemption Date, and accounts between
the Servicer and such Affiliates shall be adjusted accordingly. The Servicer
shall, however, account for all deposits and distributions in the Servicer’s
Certificate as if the amounts were deposited and/or distributed separately.

SECTION 4.6 Statements to Certificateholder and Noteholders. Before each Payment
Date, the Servicer shall deliver to the Indenture Trustee, each Paying Agent and
the Rating Agencies, and the Indenture Trustee shall make available on its
website, as described below, to the Issuer and to each Noteholder of record as
of the most recent Record Date, a statement setting forth for the Collection
Period relating to such Payment Date the following information (to the extent
applicable):

(a) the applicable Record Date, Determination Date and Payment Date;

 

    15  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(b) the aggregate amount being paid on such Payment Date in respect of interest
on and principal of each Class of Notes;

(c) the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance, the Class B Note Balance and the Principal
Factor with respect to each Class of Notes, in each case after giving effect to
payments on such Payment Date;

(d) (i) the amount on deposit in the Reserve Account and the Specified Reserve
Account Balance, each as of the beginning and end of the related Collection
Period, (ii) the amount deposited in the Reserve Account in respect of such
Payment Date, if any, (iii) the Reserve Account Draw Amount and the Reserve
Account Excess Amount, if any, to be withdrawn from the Reserve Account on such
Payment Date, (iv) the balance on deposit in the Reserve Account on such Payment
Date after giving effect to withdrawals therefrom and deposits thereto in
respect of such Payment Date and (v) the change in such balance from the
immediately preceding Payment Date;

(e) the First Allocation of Principal, the Second Allocation of Principal and
the Regular Allocation of Principal for such Payment Date;

(f) the number of Receivables and the Net Pool Balance as of the beginning of
business on the first day of the preceding Collection Period and the close of
business of the last day of the preceding Collection Period;

(g) the amount of the Servicing Fee to be paid to the Servicer with respect to
the related Collection Period and the amount of any unpaid Servicing Fees, and
the change in such amount from that of the prior Payment Date;

(h) the amount of fees to be paid to each of the Indenture Trustee, the Owner
Trustee and the Asset Representations Reviewer with respect to the related
Payment Date and the amount of any unpaid fees to each of the Indenture Trustee,
the Owner Trustee and the Asset Representations Reviewer and the change in each
such amount from that of the prior Payment Date;

(i) the amount of the Class A Noteholders’ Interest Carryover Shortfall and the
Class B Noteholders’ Interest Carryover Shortfall, if any, on such Payment Date
and the change in such amounts from the preceding Payment Date;

(j) the amount of any shortfall in principal payments due to the Class A
Noteholders and the Class B Noteholders on such Payment Date and the change in
such amounts from the preceding Payment Date;

(k) the aggregate Repurchase Price with respect to Repurchased Receivables with
respect to the related Collection Period;

(l) any material modifications, extensions or waivers to the Transferred Assets’
terms, fees, penalties or payments during the related Collection Period;

 

    16  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(m) any material breaches of the representations and warranties made in the
Transaction Documents with respect to the Transferred Assets;

(n) the Outstanding Principal Balance of Receivables that are 30-59, 60-89,
90-119 and over 119 days delinquent as of the end of the related Collection
Period;

(o) the number of Receivables that are 30-59, 60-89, 90-119 and over 119 days
delinquent as of the end of the related Collection Period;

(p) the percentage of the Net Pool Balance of Receivables that are 30-59, 60-89,
90-119 and over 119 days delinquent as of the end of the related Collection
Period;

(q) the amount of Collections for the related Collection Period and any fees and
expenses of the Issuer paid with respect to the Collection Period;

(r) the aggregate amount of losses realized on the Receivables during the
related Collection Period;

(s) the number of 60-Day Delinquent Receivables as of the end of the related
Collection Period;

(t) the Outstanding Principal Balance of 60-Day Delinquent Receivables as of the
end of the related Collection Period;

(u) the Delinquency Percentage, and whether the Delinquency Percentage exceeds
the Delinquency Trigger for such Payment Date;

(v) whether and when the Instituting Noteholders have elected to initiate a vote
to determine whether the Asset Representations Reviewer should conduct an Asset
Representations Review with respect to the Subject Receivables;

(w) whether Noteholders representing at least a majority of the voting
Noteholders vote in favor of directing an Asset Representations Review of the
Subject Receivables by the Asset Representations Reviewer;

(x) a summary of the findings and conclusions of any Asset Representations
Review of the Subject Receivables by the Asset Representations Reviewer;

(y) if applicable, a statement that the Servicer has received a communication
request from a Noteholder interested in communicating with other Noteholders
regarding the possibility of exercising rights under the Transaction Documents
and the name and contact information for the requesting Noteholder and the date
such request was received; and

(z) if applicable, information with respect to any change in the Asset
Representations Reviewer as required by Item 1111(h) and Item 1125 of Regulation
AB.

 

    17  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

No disbursements shall be made directly by the Servicer to a Noteholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

The Indenture Trustee will make available via the Indenture Trustee’s internet
website all reports or notices required to be provided by the Indenture Trustee
under this Section 4.6. Any information that is disseminated in accordance with
the provisions of this Section 4.6 shall not be required to be disseminated in
any other form or manner; provided, however, any such information that must be
delivered to the Rating Agencies under this Section 4.6 shall be sent by the
Servicer by electronic mail to each Rating Agency. The Indenture Trustee will
make no representations or warranties as to the accuracy or completeness of such
documents and will assume no responsibility therefor.

The Indenture Trustee’s internet website shall be initially located at
https://pivot.usbank.com or at such other address as shall be specified by the
Indenture Trustee from time to time in writing to the Noteholders, the Servicer,
the Issuer or any Paying Agent. The Indenture Trustee will forward a hard copy
of the reports or notices required to be provided by the Indenture Trustee under
this Section 4.6 to Noteholders promptly upon Noteholder request, if such
reports or notices are not accessible on its internet website. In connection
with providing access to the Indenture Trustee’s internet website, the Indenture
Trustee may require registration and the acceptance of a disclaimer. The
Indenture Trustee shall not be liable for the dissemination of information in
accordance with this Agreement.

SECTION 4.7 No Duty to Confirm. The Indenture Trustee shall have no duty or
obligation to verify or confirm the accuracy of any of the information or
numbers set forth in the Servicer’s Certificate delivered by the Servicer to the
Indenture Trustee, and the Indenture Trustee shall be fully protected in relying
upon such Servicer’s Certificate.

ARTICLE V

THE SELLER

SECTION 5.1 Representations and Warranties of Seller. The Seller makes the
following representations and warranties as of the Closing Date on which the
Issuer will be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer pursuant to this Agreement and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Seller is a limited liability company validly
existing and in good standing under the laws of the State of Delaware and has,
in all material respects, all power and authority required to carry on its
business as it is now conducted. The Seller has obtained all necessary licenses
and approvals in each jurisdiction where the failure to do so would materially
and adversely affect the ability of the Seller to perform its obligations under
the Transaction Documents or affect the enforceability or collectibility of the
Receivables or any other part of the Transferred Assets.

 

    18  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(b) Authorization and No Contravention. The execution, delivery and performance
by the Seller of each Transaction Document to which it is a party (i) have been
duly authorized by all necessary limited liability company action on the part of
the Seller and (ii) do not contravene or constitute a default under (A) any
applicable law, rule or regulation, (B) its organizational documents or (C) any
material agreement, contract, order or other instrument to which it is a party
or its property is subject (other than violations which do not affect the
legality, validity or enforceability of any of such agreements and which,
individually or in the aggregate, would not materially and adversely affect the
transactions contemplated by, or the Seller’s ability to perform its obligations
under, the Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Seller of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or any other
part of the Transferred Assets or would not materially and adversely affect the
ability of the Seller to perform its obligations under the Transaction
Documents.

(d) Binding Effect. Each Transaction Document to which the Seller is a party
constitutes the legal, valid and binding obligation of the Seller enforceable
against the Seller in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of limited liability
companies from time to time in effect or by general principles of equity.

(e) Lien Filings. The Seller is not aware of any material judgment, ERISA or tax
lien filings against the Seller.

(f) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Seller of its obligations under this Agreement or
any of the other Transaction Documents or the collectibility or enforceability
of the Receivables, or (iv) relate to the Seller that would materially and
adversely affect the federal or Applicable Tax State income, excise, franchise
or similar tax attributes of the Notes.

(g) Assignment. The Receivables and the other Transferred Assets have been
validly assigned by the Seller to the Issuer.

 

    19  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(h) Security Interests. The Seller has not authorized the filing of and is not
aware of any financing statements against the Seller that includes a description
of collateral covering any Receivable other than any financing statement
relating to security interests granted under the Transaction Documents or that
have been or, prior to the assignment of such Receivables hereunder, will be
terminated, amended or released. This Agreement creates a valid and continuing
security interest in the Receivables (other than the Related Security with
respect thereto, to the extent that an ownership interest therein cannot be
perfected by the filing of a financing statement) in favor of the Issuer which
security interest is prior to all other Liens (other than Permitted Liens) and
is enforceable as such against all other creditors of and purchasers and
assignees from the Seller.

(i) Creation, Perfection and Priority of Security Interests. The representations
and warranties regarding creation, perfection and priority of security interests
in the Transferred Assets, which are attached to this Agreement as Exhibit B,
are true and correct to the extent that they are applicable.

SECTION 5.2 Liability of Seller; Indemnities. The Seller shall be liable in
accordance herewith only to the extent of the obligations specifically
undertaken by the Seller under this Agreement, and hereby agrees to the
following:

(a) The Seller shall indemnify, defend, and hold harmless the Issuer, the Owner
Trustee, the Paying Agent and the Indenture Trustee and their respective
directors, officers, employees and agents from and against any claim, loss,
liability, obligation, compensatory damages, payment, cost, fee or expense of
any kind whatsoever, including but not limited to the costs of defending any
claim or bringing any claim to enforce its rights, including indemnification
obligations of the Seller hereunder, incurred by reason of (i) the Seller’s
willful misfeasance, bad faith, or negligence in the performance of its duties
under this Agreement, or by reason of reckless disregard of its obligations and
duties under this Agreement and (ii) the Seller’s violation of federal or State
securities laws in connection with the registration or the sale of the Notes.

(b) The Seller will pay any and all taxes levied or assessed upon the Issuer or
upon all or any part of the Trust Estate.

(c) Indemnification under this Section 5.2 will survive the resignation or
removal of the Owner Trustee or the Indenture Trustee and the termination or
assignment of this Agreement and will include, without limitation, reasonable
fees and expenses of counsel and expenses of litigation. If the Seller has made
any indemnity payments pursuant to this Section 5.2 and the Person to or on
behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person will promptly repay such amounts to the Seller, without
interest.

(d) The Seller’s obligations under this Section 5.2 are obligations solely of
the Seller and will not constitute a claim against the Seller to the extent that
the Seller does not have funds sufficient to make payment of such obligations.
In furtherance of and not in derogation of the foregoing, the Issuer, the
Servicer, the Indenture Trustee and the Owner Trustee, by entering into or
accepting this Agreement, acknowledge and agree that they have no right, title
or interest in or to the Other Assets of the Seller. To the extent that,
notwithstanding the agreements and provisions contained in the preceding
sentence, the Issuer, the Servicer, the Indenture Trustee or the Owner Trustee
either (i) asserts an interest or claim to, or benefit from, Other Assets, or
(ii) is deemed to have any such interest, claim to, or benefit in or from Other
Assets, whether by operation of law, legal process, pursuant to applicable
provisions of insolvency laws or otherwise

 

    20  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then the Issuer, the
Servicer, the Indenture Trustee or the Owner Trustee further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full, which, under
the terms of the relevant documents relating to the securitization or conveyance
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Seller), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 5.2(d) and
the terms of this Section 5.2(d) may be enforced by an action for specific
performance. The provisions of this Section 5.2(d) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

SECTION 5.3 Merger or Consolidation of, or Assumption of the Obligations of,
Seller. Any Person (i) into which the Seller may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the Seller
is a party, (iii) succeeding to the business of the Seller, or (iv) more than
50% of the voting stock or voting power and 50% or more of the economic equity
of which is owned directly or indirectly by United Services Automobile
Association or which is United Services Automobile Association, which Person in
any of the foregoing cases executes an agreement of assumption to perform every
obligation of the Seller under this Agreement, will be the successor to the
Seller under this Agreement without the execution or filing of any document or
any further act on the part of any of the parties to this Agreement. The Seller
shall provide notice of any merger, conversion, consolidation, or succession
pursuant to this Section 5.3 to the Rating Agencies.

SECTION 5.4 Limitation on Liability of Seller and Others. The Seller and any
officer or employee or agent of the Seller may rely in good faith on the advice
of counsel or on any document of any kind, prima facie properly executed and
submitted by any Person with respect to any matters arising hereunder. The
Seller will not be under any obligation to appear in, prosecute, or defend any
legal action that is not incidental to its obligations under this Agreement, and
that in its opinion may involve it in any expense or liability.

SECTION 5.5 Seller May Own Notes. The Seller, and any Affiliate of the Seller,
may in its individual or any other capacity become the owner or pledgee of Notes
with the same rights as it would have if it were not the Seller or an Affiliate
thereof, except as otherwise expressly provided herein or in the other
Transaction Documents. Except as set forth herein or in the other Transaction
Documents, Notes so owned by the Seller or any such Affiliate will have an equal
and proportionate benefit under the provisions of this Agreement and the other
Transaction Documents, without preference, priority, or distinction as among all
of the Notes. Unless all Notes are owned by the Issuer, the Seller, the
Servicer, the Administrator or any of their respective Affiliates, any Notes
owned by the Issuer, the Seller, the Servicer, the Administrator or any of their
respective Affiliates shall be disregarded with respect to the determination of
any request, demand, authorization, direction, notice, consent, vote or waiver
hereunder or under any other Transaction Document.

 

    21  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 5.6 Sarbanes-Oxley Act Requirements. To the extent any documents are
required to be filed or any certification is required to be made with respect to
the Issuer or the Notes pursuant to the Sarbanes-Oxley Act, the Issuer hereby
authorizes the Servicer and the Seller, or either of them, to prepare, sign,
certify and file any such documents or certifications on behalf of the Issuer.

SECTION 5.7 Compliance with Organizational Documents. The Seller shall comply
with its limited liability company agreement and other organizational documents.

ARTICLE VI

THE SERVICER

SECTION 6.1 Representations of Servicer. The Servicer makes the following
representations and warranties as of the Closing Date on which the Issuer will
be deemed to have relied in acquiring the Transferred Assets. The
representations and warranties speak as of the execution and delivery of this
Agreement and will survive the conveyance of the Transferred Assets to the
Issuer pursuant to this Agreement and the pledge thereof by the Issuer to the
Indenture Trustee pursuant to the Indenture:

(a) Existence and Power. The Servicer is a federally chartered savings
association validly existing and in good standing under the laws of the United
States and has, in all material respects, all power and authority to carry on
its business as it is now conducted. The Servicer has obtained all necessary
licenses and approvals in each jurisdiction where the failure to do so would
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents or affect the enforceability or
collectibility of the Receivables or any other part of the Transferred Assets.

(b) Authorization and No Contravention. The execution, delivery and performance
by the Servicer of the Transaction Documents to which it is a party (i) have
been duly authorized by all necessary action on the part of the Servicer and
(ii) do not contravene or constitute a default under (A) any applicable law,
rule or regulation, (B) its organizational documents or (C) any material
agreement, contract, order or other instrument to which it is a party or its
property is subject (other than violations which do not affect the legality,
validity or enforceability of any of such agreements and which, individually or
in the aggregate, would not materially and adversely affect the transactions
contemplated by, or the Servicer’s ability to perform its obligations under, the
Transaction Documents).

(c) No Consent Required. No approval or authorization by, or filing with, any
Governmental Authority is required in connection with the execution, delivery
and performance by the Servicer of any Transaction Document other than (i) UCC
filings, (ii) approvals and authorizations that have previously been obtained
and filings that have previously been made and (iii) approvals, authorizations
or filings which, if not obtained or made, would not have a material adverse
effect on the enforceability or collectibility of the Receivables or would not
materially and adversely affect the ability of the Servicer to perform its
obligations under the Transaction Documents.

 

    22  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(d) Binding Effect. Each Transaction Document to which the Servicer is a party
constitutes the legal, valid and binding obligation of the Servicer enforceable
against the Servicer in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
receivership, conservatorship or other similar laws affecting creditors’ rights
generally and, if applicable, the rights of creditors of federal savings
associations from time to time in effect or by general principles of equity.

(e) No Proceedings. There are no actions, suits or Proceedings pending or, to
the knowledge of the Servicer, threatened against the Servicer before or by any
Governmental Authority that (i) assert the invalidity or unenforceability of
this Agreement or any of the other Transaction Documents, (ii) seek to prevent
the issuance of the Notes or the consummation of any of the transactions
contemplated by this Agreement or any of the other Transaction Documents,
(iii) seek any determination or ruling that would materially and adversely
affect the performance by the Servicer of its obligations under this Agreement
or any of the other Transaction Documents, or (iv) relate to the Servicer that
would materially and adversely affect the federal or Applicable Tax State
income, excise, franchise or similar tax attributes of the Notes.

(f) Fidelity Bond. The Servicer shall not be required to maintain a fidelity
bond or errors and omissions policy.

SECTION 6.2 Indemnities of Servicer. The Servicer will be liable in accordance
herewith only to the extent of the obligations specifically undertaken by the
Servicer under this Agreement, and hereby agrees to the following:

(a) The Servicer will defend, indemnify and hold harmless the Issuer, the Owner
Trustee, the Indenture Trustee, the Noteholders, the Certificateholder and the
Seller and their respective directors, officers, employees and agents from and
against any and all costs, fees, expenses, losses, damages, claims, obligations,
payments and liabilities of any kind whatsoever, arising out of or resulting
from the use, ownership or operation by the Servicer or any Affiliate thereof of
a Financed Vehicle, including, but not limited to, the costs of defending any
claim or bringing any claim to enforce their rights, including the Servicer’s
indemnification obligations hereunder.

(b) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee and their respective directors, officers,
employees and agents from and against any taxes that may at any time be asserted
against any such Person with respect to the transactions contemplated herein or
in the other Transaction Documents, if any, including, without limitation, any
sales, gross receipts, general corporation, tangible personal property,
privilege, or license taxes (but, in the case of the Issuer, not including any
taxes asserted with respect to, and as of the date of, the conveyance of the
Receivables to the Issuer or the issuance and original sales of the Notes, or
asserted with respect to ownership of the Receivables, or federal or other
Applicable Tax State income taxes arising out of the transactions contemplated
by this Agreement and the other Transaction Documents) and costs and expenses in
defending

 

    23  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

against the same or of defending any claim or bringing any claim to enforce
their rights, including the Servicer’s indemnification obligations hereunder.
For the avoidance of doubt, the Servicer will not indemnify for any costs, fees,
expenses, losses, claims, damages, obligations, payments or liabilities due to
the credit risk of the Obligor and for which reimbursement would constitute
recourse for uncollectible Receivables.

(c) The Servicer will indemnify, defend and hold harmless the Issuer, the Owner
Trustee and the Indenture Trustee and their respective directors, officers,
employees and agents and the Seller from and against any and all costs, fees,
expenses, losses, claims, damages, obligations, payments and liabilities of any
kind whatsoever to the extent that such cost, fee, expense, loss, claim, damage,
obligation, payment or liability arose out of, or was imposed upon any such
Person through, the negligence, willful misfeasance, or bad faith of the
Servicer in the performance of its duties under this Agreement or any other
Transaction Document to which it is a party, or by reason of its failure to
perform its obligations or of reckless disregard of its obligations and duties
under this Agreement or any other Transaction Document to which it is a party or
of defending any claim or bringing any claim to enforce their rights, including
the Servicer’s indemnification obligations hereunder; provided, however, that
the Servicer will not indemnify for any costs, fees, expenses, losses, claims,
damages, obligations, payments or liabilities arising from its breach of any
covenant for which the repurchase of the affected Receivables is specified as
the sole remedy pursuant to Section 3.6.

(d) The Servicer will compensate and indemnify the Owner Trustee to the extent
and subject to the conditions set forth in Sections 8.1 and 8.2 of the Trust
Agreement. The Servicer will compensate and indemnify the Indenture Trustee to
the extent and subject to the conditions set forth in Section 6.7 of the
Indenture, except to the extent that any cost, fee, expense, loss, claim,
damage, obligation, payment or liability arises out of or is incurred in
connection with the performance by the Indenture Trustee of the duties of a
successor Servicer hereunder.

(e) Indemnification under this Section 6.2 by the Bank (or any successor thereto
pursuant to Section 6.6 or Section 7.1) as Servicer, with respect to the period
such Person was the Servicer, will survive the termination of such Person as
Servicer or a resignation by such Person as Servicer as well as the termination
or assignment of this Agreement and the Trust Agreement or the resignation or
removal of the Owner Trustee or the Indenture Trustee and will include
reasonable fees and expenses of counsel and expenses of litigation (including,
without limitation, any reasonable legal fees, costs and expenses incurred in
connection with any enforcement (including any action, claim or suit brought by
the Owner Trustee or the Indenture Trustee of any indemnification or other
obligation of the Servicer). If the Servicer has made any indemnity payments
pursuant to this Section 6.2 and the Person to or on behalf of whom such
payments are made thereafter collects any of such amounts from others, such
Person will promptly repay such amounts to the Servicer, without interest.

(f) Neither the Servicer nor any of the directors or officers or employees or
agents of the Servicer shall be under any liability to the Issuer, the
Noteholders or the Certificateholders, except as provided under this Agreement,
for any action taken or for refraining from the taking of any action pursuant to
this Agreement or for errors in judgment; provided, however, that this provision
shall not protect the Servicer or any such Person against any liability that
would otherwise be imposed by reason of willful misfeasance or bad faith in the
performance of duties

 

    24  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

or by reason of reckless disregard of obligations and duties under this
Agreement, or by reason of negligence in the performance of its duties under
this Agreement. The Servicer and any director, officer or employee or agent of
the Servicer may rely in good faith on any Opinion of Counsel or on any
Officer’s Certificate of the Seller or certificate of auditors believed to be
genuine and to have been signed by the proper party in respect of any matters
arising under this Agreement.

The provisions of this Section 6.2 shall survive termination or assignment of
this Agreement and satisfaction and discharge of the Indenture.

SECTION 6.3 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. Any Person (i) into which the Servicer may be merged or consolidated,
(ii) resulting from any merger, conversion, or consolidation to which the
Servicer is a party, (iii) succeeding to the business of the Servicer or (iv)
50% or more of the equity of which is owned, directly or indirectly, by United
Services Automobile Association, which Person in any of the foregoing cases
executes an agreement of assumption to perform every obligation of the Servicer
under this Agreement, will be the successor to the Servicer under this Agreement
without the execution or filing of any paper or any further act on the part of
any of the parties to this Agreement. The Servicer shall provide prior notice of
the effective date of any merger, conversion, consolidation or succession
pursuant to this Section 6.3 to the Rating Agencies, the Indenture Trustee and
the Seller. The Servicer shall provide the Seller in writing such information as
reasonably requested by the Seller to comply with its Exchange Act reporting
obligations with respect to a successor Servicer.

SECTION 6.4 Limitation on Liability of Servicer and Others. (a) Neither the
Servicer nor any of the directors or officers or employees or agents of the
Servicer will be under any liability to the Issuer, the Indenture Trustee, the
Owner Trustee, the Noteholders or the Certificateholder, except as provided
under this Agreement, for any action taken or for refraining from the taking of
any action pursuant to this Agreement or for errors in judgment; provided,
however, that this provision will not protect the Servicer or any such Person
against any liability that would otherwise be imposed by reason of willful
misfeasance or bad faith in the performance of duties or by reason of its
failure to perform its obligations or of reckless disregard of obligations and
duties under this Agreement, or by reason of negligence in the performance of
its duties under this Agreement (except for errors in judgment). The Servicer
and any director, officer or employee or agent of the Servicer may rely in good
faith on any Opinion of Counsel or on any Officer’s Certificate of the Seller or
certificate of auditors believed to be genuine and to have been signed by the
proper party in respect of any matters arising under this Agreement.

(b) Except as provided in this Agreement, the Servicer will not be under any
obligation to appear in, prosecute, or defend any legal action that is not
incidental to its duties to service the Receivables in accordance with this
Agreement, and that in its opinion may involve it in any expense or liability;
provided, however, that the Servicer may undertake any reasonable action that it
may deem necessary or desirable in respect of this Agreement and the rights and
duties of the parties to this Agreement and the interests of the Noteholders and
the Certificateholder under this Agreement. In such event, the legal expenses
and costs of such action and any liability resulting therefrom will be expenses,
costs and liabilities of the Issuer, and the Servicer shall be entitled to be
reimbursed therefor. Any amounts due the Servicer pursuant to this subsection
shall be payable on a Payment Date in accordance with Section 4.4(a).

 

    25  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 6.5 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Transaction Documents to any of
its Affiliates or (b) specific duties (including, without limitation, its duties
as custodian) to sub-contractors who are in the business of performing such
duties; provided, that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Issuer and the Indenture Trustee for its duties
hereunder as if the Servicer alone were performing such duties. For any
servicing activities delegated to third parties in accordance with this
Section 6.5, the Servicer shall follow such policies and procedures to monitor
the performance of such third parties and compliance with such servicing
activities as the Servicer follows with respect to comparable motor vehicle
receivables serviced by the Servicer for its own account.

SECTION 6.6 The Bank Not to Resign as Servicer. Subject to the provisions of
Sections 6.3 and 6.5, the Bank will not resign from the obligations and duties
hereby imposed on it as Servicer under this Agreement except upon determination
that the performance of its duties under this Agreement is no longer permissible
under applicable law. Notice of any such determination permitting the
resignation of the Bank will be communicated to the Issuer and the Indenture
Trustee at the earliest practicable time (and, if such communication is not in
writing, will be confirmed in writing at the earliest practicable time) and any
such determination will be evidenced by an Opinion of Counsel to such effect
delivered to the Issuer and the Indenture Trustee concurrently with or promptly
after such notice. No such resignation will become effective until a successor
Servicer has (i) assumed the responsibilities and obligations of the Bank as
Servicer and (ii) provided in writing the information reasonably requested by
the Seller to comply with its reporting obligations under the Exchange Act with
respect to a replacement Servicer.

SECTION 6.7 Servicer May Own Notes. The Servicer, and any Affiliate of the
Servicer, may, in its individual or any other capacity, become the owner or
pledgee of Notes with the same rights as it would have if it were not the
Servicer or an Affiliate thereof, except as otherwise expressly provided herein
or in the other Transaction Documents. Except as set forth herein or in the
other Transaction Documents, Notes so owned by or pledged to the Servicer or
such Affiliate will have an equal and proportionate benefit under the provisions
of this Agreement, without preference, priority or distinction as among all of
the Notes.

ARTICLE VII

REPLACEMENT OF SERVICER

SECTION 7.1 Replacement of Servicer.

(a) If a Servicer Replacement Event shall have occurred and be continuing, the
Indenture Trustee may or, at the direction of 662⁄3% of the Note Balance of the
Controlling Class shall, by notice given to the Servicer, the Owner Trustee, the
Issuer, the Administrator and the

 

    26  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

Noteholders, terminate the rights and obligations of the Servicer under this
Agreement with respect to the Receivables. In the event the Servicer is
terminated pursuant to this Section 7.1 or resigns as Servicer pursuant to
Section 6.6 with respect to servicing the Receivables, the Indenture Trustee,
acting at the direction of 662⁄3% of the Note Balance of the Controlling Class,
shall appoint a successor Servicer. Upon the Servicer’s receipt of notice of
termination the predecessor Servicer will continue to perform its functions as
Servicer under this Agreement only until the date specified in such termination
notice or, if no such date is specified in such termination notice, until
receipt of such notice. If a successor Servicer has not been appointed at the
time when the predecessor Servicer ceases to act as Servicer in accordance with
this Section 7.1, the Indenture Trustee without further action will
automatically be appointed the successor Servicer. Notwithstanding the above,
the Indenture Trustee, if it is legally unable or is unwilling to so act, will
appoint, or petition a court of competent jurisdiction to appoint a successor
Servicer. Any successor Servicer shall be an established institution having a
net worth of not less than $100,000,000 and whose regular business includes the
servicing of comparable motor vehicle receivables having an aggregate
outstanding principal amount of not less than $50,000,000. If the Indenture
Trustee shall become successor Servicer hereunder, the Indenture Trustee shall
be entitled to appoint a subservicer; provided that the Indenture Trustee, in
its capacity as successor Servicer, shall be fully liable for the acts or
omissions of such subservicer under the Transaction Documents to which it is a
party. If the Indenture Trustee shall become succesor Servicer hereunder, it
shall not be liable for the acts or omissions by the predecessor Servicer.
Notwithstanding anything to the contrary contained herein or in the Transaction
Documents, if the Indenture Trustee shall act as successor Servicer, it shall
not in any event have obligations (i) with respect to the repurchase of the
Receivables, (ii) to pay any fees, expenses and other amounts owing to the
Administrator, or (iii) to pay any indemnities owed by the Servicer.

(b) Noteholders holding not less than a majority of the Note Balance of the
Controlling Class may waive any Servicer Replacement Event. Upon any such
waiver, such Servicer Replacement Event shall cease to exist and be deemed to
have been cured and not to have occurred for every purpose of this Agreement,
but no such waiver shall extend to any prior, subsequent or other Servicer
Replacement Event or impair any right consequent thereto.

(c) If replaced, the Servicer agrees that it will use commercially reasonable
efforts to effect the orderly and efficient transfer of the servicing of the
Receivables to a successor Servicer. The Servicer agrees to cooperate with the
Successor Servicer in effecting the termination of the responsibilities and
rights of the Servicer hereunder, including, without limitation, the transfer to
the Successor Servicer for administration by it of all cash amounts which shall
at the time be held by the Servicer for deposit, or have been deposited by the
Servicer, in the Collection Account, or for its own account in connection with
its services hereafter or thereafter received with respect to the Collateral.
The Servicer shall transfer to the Successor Servicer all records held by the
Servicer relating to the Collateral in such electronic form as the Successor
Servicer may reasonably request and (ii) any Receivable Files in the Servicer’s
possession. The Servicer will provide access to the Receivable Files, and the
related accounts records, and computer systems maintained by the Servicer at
such times as the Successor Servicer directs, but only upon reasonable notice
and during normal business hours, which do not unreasonably interfere with the
Servicer’s normal operations, at the respective offices of the Servicer. All
reasonable costs and expenses incurred in connection with transferring the
Receivable Files to the successor Servicer and all other reasonable costs and
expenses incurred in connection with the transfer to the successor Servicer
related to the performance by the Servicer hereunder will be paid by the
predecessor Servicer upon presentation of reasonable documentation of such costs
and expenses.

 

    27  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(d) Upon the effectiveness of the assumption by the successor Servicer of its
duties pursuant to this Section 7.1, the successor Servicer shall be the
successor in all respects to the Servicer in its capacity as Servicer under this
Agreement with respect to the Receivables, and shall be subject to all the
responsibilities, duties and liabilities relating thereto, except with respect
to the obligations of the predecessor Servicer that survive its termination as
Servicer, including indemnification obligations as set forth in Section 6.2(e).
In such event, the Indenture Trustee and the Owner Trustee are hereby authorized
and empowered to execute and deliver, on behalf of the predecessor Servicer, as
attorney-in-fact or otherwise, any and all documents and other instruments, and
to do or accomplish all other acts or things necessary or appropriate to effect
the purposes of such termination and replacement of the Servicer, whether to
complete the transfer and endorsement of the Receivables and related documents,
or otherwise. No Servicer shall resign or be relieved of its duties under this
Agreement, as Servicer of the Receivables, until a newly appointed Servicer for
the Receivables shall have assumed the responsibilities and obligations of the
resigning or terminated Servicer under this Agreement.

(e) In connection with such appointment, the Indenture Trustee may make such
arrangements for the compensation of the successor Servicer out of Available
Funds as it and such successor Servicer will agree; provided, however, that no
such compensation will be in excess of the amount paid to the predecessor
Servicer under this Agreement.

SECTION 7.2 Notification to Noteholders. Upon any termination of, or appointment
of a successor to, the Servicer pursuant to this Article VII, the Indenture
Trustee will give prompt (but in any event, within five (5) Business Days of
such termination or appointment) written notice thereof to the Owner Trustee,
the Issuer, the Administrator and to the Noteholders at their respective
addresses of record.

ARTICLE VIII

OPTIONAL PURCHASE

SECTION 8.1 Optional Purchase of Trust Estate. The Servicer shall have the right
at its option (the “Optional Purchase”) to purchase (and/or to designate one or
more other persons to purchase) the Trust Estate (other than the Reserve
Account) from the Issuer on any Payment Date if both of the following conditions
are satisfied: (a) the Net Pool Balance as of the last day of the related
Collection Period has declined to 10% or less of the Net Pool Balance as of the
Cut-Off Date and (b) the sum of the Optional Purchase Price and Available Funds
for such Payment Date would be sufficient to pay (x) the amounts required to be
paid under clauses first through fifth of Section 4.4(a) and (y) the Outstanding
Note Balance (after giving effect to the payments described in the preceding
clause (x)). The aggregate purchase price for the Receivables (the “Optional
Purchase Price”) shall equal the Net Pool Balance (assuming that Receivables
that were more than thirty (30) days past due as of the last day of the related
Collection Period have a principal balance of zero) plus the accrued and unpaid
interest on the

 

    28  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

Receivables as of the last day of the Collection Period immediately preceding
the Redemption Date. To exercise such option, the Servicer (or its designee)
shall deposit, subject to Section 4.5, the Optional Purchase Price into the
Collection Account on the Redemption Date; provided that, at the Servicer’s
option, any Collections deposited into the Collection Account after the last day
of the Collection Period immediately preceding the Redemption Date may either be
applied to reduce the amount of such deposit or remitted to the Servicer (or its
designee) following the exercise of the Optional Purchase. If the Servicer
exercises the Optional Purchase, the Notes shall be redeemed and in each case in
whole but not in part on the related Payment Date for the Redemption Price. Upon
any such Optional Purchase, any funds remaining in the Reserve Account will be
distributed to or at the written direction of the Certificateholder (which may
be via electronic mail).

ARTICLE IX

MISCELLANEOUS PROVISIONS

SECTION 9.1 Amendment.

(a) Any term or provision of this Agreement may be amended by the Seller and the
Servicer without the consent of the Indenture Trustee, any Noteholder, the
Issuer, the Owner Trustee or any other Person subject to the satisfaction of one
of the following conditions:

(i) the Seller or the Servicer delivers to the Indenture Trustee (a) an Opinion
of Counsel to the effect that such amendment will not materially and adversely
affect the interests of the Noteholders and (b) Officer’s Certificate of the
Seller or Servicer, respectively, to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders; or

(ii) the Rating Agency Condition is satisfied with respect to such amendment and
the Seller or the Servicer notifies the Indenture Trustee in writing that the
Rating Agency Condition is satisfied with respect to such amendment.

(b) This Agreement (including Appendix A) may also be amended from time to time
by the Seller, the Servicer and the Indenture Trustee, with the consent of the
Noteholders evidencing not less than a majority of the Outstanding Note Balance
of the Controlling Class, for the purpose of adding any provisions to or
changing in any manner or eliminating any of the provisions of this Agreement or
of modifying in any manner the rights of the Noteholders; provided, that no such
amendment shall (i) reduce the interest rate or principal amount of any Note or
change or delay the Final Scheduled Payment Date of any Note without the consent
of the Holder of such Note, or (ii) reduce the percentage of the Note Balance,
the Holders of which are required to consent to any matter without the consent
of the Holders of at least the percentage of the Note Balance which were
required to consent to such matter before giving effect to such amendment;
provided, further, that in the case of any amendment pursuant to this
Section 9.1(b), the Indenture Trustee may not agree to any such amendment if
such amendment failed to comply with the requirements of Section 9.2 of the
Indenture. It will not be necessary for the consent of Noteholders to approve
the particular form of any proposed amendment or consent, but it will be
sufficient if such consent approves the substance thereof. The manner of
obtaining such consents (and any other consents of Noteholders provided for in
this Agreement) and of evidencing the authorization of the execution thereof by
Noteholders will be subject to such reasonable requirements as the Indenture
Trustee may prescribe, including the establishment of record dates pursuant to
the Note Depository Agreement.

 

    29  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(c) Prior to the execution of any amendment pursuant to this Section 9.1, the
Servicer shall provide written notification of the substance of such amendment
to each Rating Agency; and promptly after the execution of any such amendment or
consent, the Servicer shall furnish a copy of such amendment or consent to each
Rating Agency and the Indenture Trustee; provided, that no amendment pursuant to
this Section 9.1 shall be effective which affects the rights, protections or
duties of the Indenture Trustee or the Owner Trustee without the prior written
consent of such Person (which consent shall not be unreasonably withheld or
delayed).

(d) Prior to the execution of any amendment to this Section 9.1, the Owner
Trustee and the Indenture Trustee shall be entitled to receive and conclusively
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied. The Owner
Trustee and the Indenture Trustee may, but shall not be obligated to, enter into
or execute on behalf of the Issuer any such amendment which adversely affects
the Owner Trustee’s or the Indenture Trustee’s, as applicable, own rights,
privileges, indemnities, duties or obligations under this Agreement.

SECTION 9.2 Protection of Title.

(a) The Seller shall authorize and file such financing statements and cause to
be authorized and filed such continuation and other statements, all in such
manner and in such places as may be required by law fully to preserve, maintain
and protect the interest of the Issuer and the Indenture Trustee under this
Agreement in the Receivables. The Seller shall deliver (or cause to be
delivered) to the Issuer and the Indenture Trustee file-stamped copies of, or
filing receipts for, any document filed as provided above.

(b) The Seller shall notify the Issuer and the Indenture Trustee in writing
within ten (10) days following the occurrence of (i) any change in the Seller’s
organizational structure as a limited liability company, (ii) any change in the
Seller’s “location” (within the meaning of Section 9-307 of the UCC of all
applicable jurisdictions) and (iii) any change in the Seller’s name and shall
have taken all action prior to making such change (or shall have made
arrangements to take such action substantially simultaneously with such change,
if it is not possible to take such action in advance) reasonably necessary or
advisable to amend all previously filed financing statements or continuation
statements described in paragraph (a) above.

(c) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain) in
accordance with its Customary Servicing Practices accounts and records as to
each Receivable accurately and in sufficient detail to permit (i) the reader
thereof to know at any time the status of such Receivable, including payments
and recoveries made and payments owing (and the nature of each) and
(ii) reconciliation between payments or recoveries on (or with respect to) each
Receivable and the amounts from time to time deposited in the Collection Account
in respect of such Receivable.

 

    30  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(d) The Servicer shall maintain (or shall cause its Sub-Servicer to maintain)
its computer systems so that, from time to time after the conveyance under this
Agreement of the Receivables, the master computer records (including any backup
archives, it being understood that any such backup archives may not reflect such
interest until thirty-five (35) days after the applicable changes are made to
such master computer records) that refer to a Receivable shall indicate clearly
the interest of the Issuer in such Receivable and that such Receivable is owned
by the Issuer and has been pledged to the Indenture Trustee pursuant to the
Indenture. Indication of the Issuer’s interest in a Receivable shall not be
deleted from or modified on such computer systems until, and only until, the
related Receivable shall have been paid in full, repurchased by the Bank
pursuant to Section 3.4 of the Purchase Agreement or purchased by the Servicer
in accordance with Section 3.6 hereof.

(e) If at any time the Servicer shall propose to sell, grant a security interest
in or otherwise transfer any interest in motor vehicle receivables to any
prospective purchaser, lender or other transferee, the Servicer shall give to
such prospective purchaser, lender or other transferee computer tapes, records
or printouts (including any restored from backup archives) that, if they shall
refer in any manner whatsoever to any Receivable, shall indicate clearly that
such Receivable has been sold and is owned by the Issuer and has been pledged to
the Indenture Trustee.

(f) The Servicer, upon receipt of reasonable prior notice, shall permit the
Indenture Trustee, the Owner Trustee and their respective agents at any time
during normal business hours, to the extent it does not unreasonably interfere
with the Servicer’s normal operations, to inspect, audit and, to the extent
permitted by applicable law, make copies of and abstracts from Servicer’s (or
any Sub-Servicer’s) records regarding any Receivable.

(g) Upon request, the Servicer shall furnish to the Issuer or to the Indenture
Trustee, within five (5) Business Days, a list of all Receivables (by contract
number and name of Obligor) then owned by the Issuer, together with a
reconciliation of such list to each of the Servicer’s Certificates furnished
before such request indicating removal of Receivables from the Issuer.

SECTION 9.3 Other Liens or Interests. Except for the conveyances and grants of
security interests pursuant to this Agreement and the other Transaction
Documents, the Seller shall not sell, pledge, assign or transfer the Receivables
or other property transferred to the Issuer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien (other than Permitted Liens)
on any interest therein, and the Seller shall defend the right, title and
interest of the Issuer in, to and under such Receivables and other property
transferred to the Issuer against all claims of third parties claiming through
or under the Seller.

 

    31  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 9.4 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sales,
transfers, assignments and conveyances rather than pledges or assignments of
only a security interest and shall be given effect as such for all purposes. It
is further the intention of the parties hereto that the Receivables and related
Transferred Assets shall not be part of the Seller’s estate in the event of a
bankruptcy or insolvency of the Seller. The sales and transfers by the Seller of
Receivables and related Transferred Assets hereunder are and shall be without
recourse to, or representation or warranty (express or implied) by, the Seller,
except as otherwise specifically provided herein. The limited rights of recourse
specified herein against the Seller are intended to provide a remedy for breach
of representations and warranties relating to the condition of the property
sold, rather than to the collectability of the Receivables.

(b) Notwithstanding the foregoing, in the event that the Receivables and other
Transferred Assets are held to be property of the Seller, or if for any reason
this Agreement is held or deemed to create indebtedness or a security interest
in the Receivables and other Transferred Assets, then it is intended that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller, and the Seller hereby grants, to the Issuer a security interest in
all of its right (including the power to convey title thereto), title and
interest, whether now owned or hereafter acquired, in and to the Receivables and
other Transferred Assets, to secure such indebtedness and the performance of the
obligations of the Seller hereunder;

(iii) The possession by the Issuer, or the Servicer as the Issuer’s agent, of
the Receivable Files and any other property constituting instruments, money,
negotiable documents or chattel paper shall be deemed to be “possession by the
secured party” or possession by the purchaser or a Person designated by such
purchaser, for purposes of perfecting the security interest pursuant to the New
York UCC and the UCC of any other applicable jurisdiction; and

(iv) Notifications to Persons holding such property, and acknowledgments,
receipts or confirmations from Persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Issuer for the purpose of perfecting such
security interest under applicable law.

SECTION 9.5 Notices, Etc. All demands, notices and communications hereunder
shall be in writing and shall be delivered or mailed by registered or certified
first-class United States mail, postage prepaid, hand delivery, prepaid courier
service or, if so provided on Schedule I to this Agreement, by electronic
transmission, and addressed in each case as specified on Schedule I to this
Agreement or at such other address as shall be designated by any of the
specified addressees in a written notice to the other parties hereto. Delivery
will be deemed to have been given and made: (i) upon delivery or, in the case of
a letter mailed by registered or certified first-class United States mail,
postage prepaid, three (3) days after deposit in the mail, (ii) in the case of
electronic transmission, when receipt is confirmed by telephone or reply email
from the recipient and (iii) in the case of an electronic posting to a
password-protected website to which the recipient has been provided access, upon
delivery (without the requirement of confirmation of receipt) and notice
(including email) to such recipient stating that such electronic posting has
occurred.

 

    32  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 9.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW, OTHER THAN SECTIONS
5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW, AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS. REGARDLESS OF ANY PROVISION IN ANY OTHER AGREEMENT, FOR PURPOSES
OF THE UCC, NEW YORK SHALL BE DEEMED TO BE THE SECURITIES INTERMEDIARY’S
JURISDICTION, AND THE LAW OF THE STATE OF NEW YORK SHALL GOVERN ALL ISSUES
SPECIFIED IN ARTICLE 2(1) OF THE HAGUE SECURITIES CONVENTION.

SECTION 9.7 Headings. The section headings hereof have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

SECTION 9.8 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

SECTION 9.9 Waivers. No failure or delay on the part of the Servicer, the
Seller, the Issuer or the Indenture Trustee in exercising any power or right
hereunder (to the extent such Person has any power or right hereunder) shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on any party hereto
in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by any party hereto under this Agreement
shall, except as may otherwise be stated in such waiver or approval, be
applicable to subsequent transactions. No waiver or approval under this
Agreement shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.

SECTION 9.10 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

SECTION 9.11 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

 

    33  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 9.12 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement shall create and constitute the continuing obligations
of the parties hereto in accordance with its terms, and shall remain in full
force and effect until such time as the parties hereto shall agree.

SECTION 9.13 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the pledge, assignment and Grant of a
security interest in the Receivables and the other Transferred Assets by the
Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of the
Noteholders. In addition, the Seller hereby acknowledges and agrees that for so
long as the Notes are outstanding, the Indenture Trustee will have the right to
exercise all powers, privileges and claims of the Issuer under this Agreement in
the event the Issuer shall fail to exercise the same.

SECTION 9.14 Cumulative Remedies. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

SECTION 9.15 Nonpetition Covenant. Each party hereto agrees that, prior to the
date which is one (1) year and one (1) day after payment in full of all
obligations of each Bankruptcy Remote Party in respect of all securities issued
by any Bankruptcy Remote Party (i) such party shall not authorize any Bankruptcy
Remote Party to commence a voluntary winding-up or other voluntary case or other
Proceeding seeking liquidation, reorganization or other relief with respect to
such Bankruptcy Remote Party or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect in any jurisdiction or seeking the
appointment of an administrator, a trustee, receiver, liquidator, custodian or
other similar official with respect to such Bankruptcy Remote Party or any
substantial part of its property or to consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other Proceeding commenced against such Bankruptcy Remote Party, or to make a
general assignment for the benefit of, its creditors generally, any party hereto
or any other creditor of such Bankruptcy Remote Party, and (ii) such party shall
not commence or join with any other Person in commencing or institute with any
other Person any Proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. This Section 9.15 shall survive the
termination of this Agreement; provided that the foregoing shall in no way limit
the rights of the parties hereto to pursue any other creditor rights or remedies
that such Persons may have against the Issuer under applicable law.

SECTION 9.16 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or Proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

 

    34  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(b) consents that any such action or Proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or Proceeding in any such court or that such action or Proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or Proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 9.5;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, each party hereto irrevocably
waives all right of trial by jury in any action, Proceeding or counterclaim
based on, or arising out of, under or in connection with this Agreement, any
other Transaction Document, or any matter arising hereunder or thereunder.

SECTION 9.17 Limitation of Liability.

(a) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by Wells Fargo Delaware Trust Company, National
Association, not in its individual capacity but solely as Owner Trustee, and in
no event shall it have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or under the
Notes or any of the other Transaction Documents or in any of the certificates,
notices or agreements delivered pursuant thereto, as to all of which recourse
shall be had solely to the assets of the Issuer. Under no circumstances shall
the Owner Trustee be personally liable for the payment of any indebtedness or
expense of the Issuer or be liable for the breach or failure of any obligations,
representation, warranty or covenant made or undertaken by the Issuer under the
Transaction Documents. For the purposes of this Agreement, in the performance of
its duties or obligations hereunder, the Owner Trustee shall be subject to, and
entitled to the benefits of, the terms and provisions of Articles VI, VII and
VIII of the Trust Agreement.

(b) Notwithstanding anything contained herein to the contrary, this Agreement
has been executed and delivered by U.S. Bank National Association, not in its
individual capacity but solely as Indenture Trustee, and in no event shall it
have any liability for the representations, warranties, covenants, agreements or
other obligations of the Issuer under the Notes or any of the other Transaction
Documents or in any of the certificates, notices or agreements delivered
pursuant thereto, as to all of which recourse shall be had solely to the assets
of the Issuer. Under no circumstances shall the Indenture Trustee be personally
liable for the payment of any indebtedness or expense of the Issuer or be liable
for the breach or failure of any obligations, representation, warranty or
covenant made or undertaken by the Issuer under the Transaction Documents. For
the purposes of this Agreement, in the performance of its duties or obligations
hereunder, the Indenture Trustee shall be subject to, and entitled to the
benefits of, the terms and provisions of Article VI of the Indenture provided,
that the obligations under Section 6.1(a) of the Indenture shall only be
applicable to the performance of the Indenture Trustee’s duties and obligations
under the Indenture and shall not be applicable to the Indenture Trustee’s
performance hereunder.

 

    35  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 9.18 Third-Party Beneficiaries. This Agreement shall inure to the
benefit of and be binding upon the parties hereto, the Noteholders and the
Certificateholder and their respective successors and permitted assigns and the
Owner Trustee shall be an express third party beneficiary hereof and may enforce
the provisions hereof as if it were a party hereto. Except as otherwise provided
in this Section 9.18, no other Person will have any right hereunder.

SECTION 9.19 Information Requests. The parties hereto shall provide any
information reasonably requested by the Servicer, the Issuer, the Seller or any
of their Affiliates, in order to comply with or obtain more favorable treatment
under any current or future law, rule, regulation, accounting rule or principle.

SECTION 9.20 Regulation AB. The Servicer shall cooperate fully with the Seller
and the Issuer to deliver to the Seller and the Issuer (including any of its
assignees or designees) any and all statements, reports, certifications, records
and any other information necessary in the good faith determination of the
Seller or the Issuer to permit the Seller to comply with the provisions of
Regulation AB and its reporting obligations under the Exchange Act, together
with such disclosures relating to the Servicer and the Receivables, or the
servicing of the Receivables, reasonably believed by the Seller to be necessary
in order to effect such compliance.

SECTION 9.21 Information to Be Provided by the Indenture Trustee.

(a) The Indenture Trustee shall (i) on or before the fifth Business Day of each
month, notify the Seller, in writing (which may be via electronic mail), of any
Form 10-D Disclosure Item with respect to the Indenture Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Seller; and (ii) as promptly as practicable
following notice to or actual knowledge of a Responsible Officer of the
Indenture Trustee of any changes to such information, provide to the Seller, in
writing, such updated information.

(b) As soon as available but no later than March 15 of each calendar year,
commencing on March 15, 2020, the Indenture Trustee shall:

(i) deliver to the Seller and Servicer a report regarding the Indenture
Trustee’s assessment of compliance with the Servicing Criteria during the
immediately preceding calendar year, (or since the Closing Date in the case of
the first such report) as required under paragraph (b) of Rule 13a-18, Rule
15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
signed by a Responsible Officer of the Indenture Trustee, and shall address each
of the Servicing Criteria specified in Exhibit C or such other criteria as
mutually agreed upon by the Seller and the Indenture Trustee;

(ii) cause a firm of registered public accountants that is qualified and
independent within the meaning of Rule 2-01 of Regulation S-X under the
Securities Act to deliver to the Seller a report for inclusion in the Seller’s
filing of Exchange Act Form 10-K with respect to the Issuer that attests to, and
reports on, the assessment of compliance made by the Indenture Trustee and
delivered to the Seller pursuant to the preceding paragraph. Such attestation
shall be in accordance with Rules 1-02(a)(3) and 2-02(g) of Regulation S-X under
the Securities Act and the Exchange Act;

 

    36  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(iii) deliver to the Seller and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the Seller, a back-up
certification substantially in the form attached hereto as Exhibit D or such
form as mutually agreed upon by the Seller and the Indenture Trustee; and

(iv) deliver to the Seller the certification substantially in the form attached
hereto as Exhibit E, or such other form as is mutually agreed upon by the Seller
and the Indenture Trustee regarding any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party and any Form 10-D Disclosure Item.

The Indenture Trustee acknowledges that the parties identified in clause
(iii) above may rely on the certification provided by the Indenture Trustee
pursuant to such clause in signing a Sarbanes Certification and filing such with
the Commission.

(c) The Indenture Trustee shall provide the Seller and the Bank (each, a
“Reporting Party” and, collectively, the “Reporting Parties”) with
(i) notification as soon as practicable of all demands communicated to a
Responsible Officer of the Indenture Trustee for the repurchase or replacement
of any Receivable for breach of the representations and warranties concerning
such Receivable and (ii) promptly upon written request by a Reporting Party, any
other information reasonably requested by a Reporting Party that is in the
Indenture Trustee’s possession and reasonably accessible to it to facilitate
compliance by the Reporting Parties with Rule 15Ga-1 under the Exchange Act, and
Items 1104(e) and 1121(c) of Regulation AB (the “Repurchase Rules and
Regulations”) but in no event more than once monthly or such other quantity of
requests as may be mutually agreed to by the Indenture Trustee and the
applicable Reporting Party. In no event shall the Indenture Trustee be deemed to
be a “securitizer” as defined in Section 15G(a)(1) of the Exchange Act with
respect to the transactions contemplated by the Transaction Documents, nor shall
it have (A) any responsibility for making any filing required to be made by a
securitizer under the Exchange Act or Regulation AB, or (B) any duty or
obligation to undertake any investigation or inquiry related to repurchase
activity or otherwise to assume any additional duties or responsibilities in
respect to the transactions contemplated by the Transaction Documents. For
purposes of this section, a “demand” is limited to a demand for enforcement of a
repurchase remedy received by the Indenture Trustee. A demand does not include
general inquiries, including investor inquiries, regarding asset performance or
possible breaches of representations or warranties.

SECTION 9.22 Form 8-K Filings. The Indenture Trustee shall promptly notify the
Seller of any Reportable Event set forth in clauses (a), (d) or (f) of the
definition thereof (other than any such Reportable Event as to which the Seller
or the Servicer has actual knowledge), but in no event later than two
(2) Business Days after a Responsible Officer of the Indenture Trustee has
actual knowledge of such Reportable Event and has determined, or should have
reasonably determined, that such an event constitutes a Reportable Event.

 

    37  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

SECTION 9.23 Further Assurances. The Seller and the Servicer agree to do and
perform, from time to time, any and all acts and to execute any and all further
instruments required or reasonably requested by the Owner Trustee or the
Indenture Trustee more fully to effect the purposes of this Agreement.

SECTION 9.24 Cooperation. The parties hereto acknowledge and agree that the
purpose of Sections 9.21 and 9.22 is to facilitate compliance by the Seller and
Servicer with the provisions of Regulation AB and related rules and regulations
of the Commission. Neither the Seller nor the Servicer shall exercise its right
to request delivery of information or other performance under these provisions
other than in good faith in order to comply with the Securities Act, the
Exchange Act, the rules and regulations of the Commission under the Securities
Act and the Exchange Act and any comments or requests of the Commission. The
Indenture Trustee acknowledges that interpretations of the requirements of
Regulation AB may change over time, whether due to interpretive guidance
provided by the Commission or its staff, consensus among participants in the
asset-backed securities markets or consensus among counsel to the parties
hereto, and agrees to reasonably cooperate with the Seller to deliver to the
Seller and Servicer such information necessary in the good faith determination
of the Seller and Servicer to permit the Seller or such Servicer to comply with
the provisions of Regulation AB.

SECTION 9.25 Rights of the Certificateholder. Notwithstanding anything contained
herein or in any Transaction Document to the contrary, after the Notes are no
longer Outstanding following payment in full of the principal and interest on
the Notes, (i) the Certificateholder will succeed to the rights of the
Noteholders under this Agreement, (ii) the Owner Trustee will succeed to the
rights of, but not, without its express consent, the obligations of the
Indenture Trustee pursuant to this Agreement and (iii) the Collection Account
will continue to be maintained as set forth in Section 4.4; provided, however,
the Certificateholder shall not be entitled to any payments pursuant to
Section 4.4 other than pursuant to clause eleventh thereof.

SECTION 9.26 Dispute Resolution.

(a) If any Requesting Investor (each, a “Requesting Party”) requests that the
Bank repurchase any Receivable pursuant to Section 3.4 of the Purchase Agreement
and the Repurchase Request has not been fulfilled or otherwise resolved to the
reasonable satisfaction of the Requesting Party within one-hundred-eighty
(180) days of the receipt of notice of the request by the Bank, the Requesting
Party will have the right to refer the matter, at its discretion, to either
mediation (including non-binding arbitration) or binding arbitration pursuant to
this Section 9.26. Dispute resolution to resolve any Repurchase Request will be
available regardless of whether the Noteholders vote to direct an Asset
Representations Review. The Bank will inform the Requesting Party in writing
upon a determination by the Bank that a Receivable subject to a demand to
repurchase will be repurchased and the monthly distribution report filed by the
Seller on Form 10-D for the Collection Period in which such Receivables were
repurchased will include disclosure of such repurchase. A failure of the Bank to
inform the Requesting Party that a Receivable subject to a demand will be
repurchased within one-hundred-eighty (180) days of the receipt of notice of the
request shall be deemed to be a determination by

 

    38  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

the Bank that no repurchase of that Receivable due to a breach of Section 3.4 of
the Purchase Agreement is required. The Indenture Trustee shall not be deemed to
have knowledge that any Repurchase Request remained unresolved for
one-hundred-eighty (180) days unless a Responsible Officer of the Indenture
Trustee has actual knowledge that such Repurchase Request remained unresolved
for one-hundred-eighty (180) days or has received written notice that such
Repurchase Request remained unresolved for one-hundred-eighty (180) days. Other
than the Indenture Trustee’s obligation to notify the Seller and the Bank of any
demands communicated to a Responsible Officer of the Indenture Trustee for the
repurchase or replacement of any Receivable for breach of the representations
and warranties concerning such Receivable pursuant to Section 9.21(c) of the
Sale and Servicing Agreement, the Indenture Trustee shall have no obligation
under the Indenture or any other Transaction Document to monitor and/or report
the status of repurchase requests.

(b) The Requesting Party will provide notice in accordance with the provisions
of Section 9.5 of its intention to refer the matter to mediation (including
non-binding arbitration) or binding arbitration, as applicable, to the Bank,
with a copy to the Issuer, the Seller, the Owner Trustee and the Indenture
Trustee. The Bank agrees that it will participate in the resolution method
selected by the Requesting Party. Any settlement agreement reached in a
mediation and any decision by an arbitrator in a binding arbitration shall be
binding upon the Requesting Party, the Issuer, the Owner Trustee, and the
Indenture Trustee with respect to the Receivable that is the subject matter of
the Repurchase Request, and, in that situation, issues relating to that
Receivable may not be re-litigated by the Requesting Party or the Seller or
become the subject of a subsequent Repurchase Request by the Requesting Party in
mediation (including non-binding arbitration), binding arbitration, court, or
otherwise.

(c) If the Requesting Party selects mediation (including non-binding
arbitration) as the resolution method, the following provisions will apply:

(i) The mediation will be administered by a nationally recognized arbitration
and mediation association selected by the Requesting Party pursuant to such
association’s mediation procedures in effect at such time.

(ii) The fees and expenses of the mediation will be allocated as mutually agreed
by the Requesting Party and the Bank as part of the mediation.

(iii) The mediator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the repurchase dispute
and will be appointed from a list of neutrals maintained by the American
Arbitration Association (the “AAA”).

(d) If the Requesting Party selects binding arbitration as the resolution
method, the following provisions will apply:

(i) The arbitration will be administered by a nationally recognized arbitration
and mediation association jointly selected by the Requesting Party and the Bank,
and, if the Requesting Party and the Bank are unable to agree on an association,
by the AAA, and conducted pursuant to such association’s arbitration procedures
in effect at such time.

 

    39  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

(ii) The arbitrator will be impartial, knowledgeable about and experienced with
the laws of the State of New York that are relevant to the dispute hereunder
and, if appointed by the AAA, will be selected from a list of neutrals
maintained by the AAA.

(iii) The arbitrator will make its final determination no later than ninety
(90) days after appointment or as soon as practicable thereafter. The arbitrator
will resolve the dispute in accordance with the terms of this Agreement, and may
not modify or change this Agreement in any way. The arbitrator will not have the
power to award punitive damages or consequential damages in any arbitration
conducted by it, and the Bank shall not be required to pay more than the
applicable Repurchase Price with respect to any receivable which the Bank is
required to repurchase under the terms of the Purchase Agreement. In its final
determination, the arbitrator will determine and award the costs of the
arbitration (including the fees of the arbitrator, cost of any record or
transcript of the arbitration, and administrative fees) and reasonable
attorneys’ fees to the Requesting Party and the Bank as determined by the
arbitrator in its reasonable discretion. The determination of the arbitrator
will be in writing and counterpart copies will be promptly delivered to the
Requesting Party and the Bank. For binding arbitration, the determination of the
arbitrator will be final and non-appealable (absent manifest error), except for
actions to confirm or vacate the determination permitted under federal or state
law, and may be entered and enforced in any court with jurisdiction over the
Requesting Party and the Bank and the matter. The determination may be enforced
in any court of competent jurisdiction.

(iv) No person may bring a putative or certified class action to arbitration.

(v) By selecting binding arbitration, the Requesting Party waives the right to
sue in court, including the right to a trial by jury.

(e) The following provisions will apply to both mediations (including
non-binding arbitrations) and binding arbitrations:

(i) Any mediation or arbitration will be held in New York, New York or such
other location mutually agreed to by the Requesting Party and the Bank;

(ii) Notwithstanding this dispute resolution provision, the Requesting Party and
the Bank will have the right to seek provisional relief from a competent court
of law, including a temporary restraining order, preliminary injunction or
attachment order, provided such relief would otherwise be available by law;

(iii) Other than as publicly available with the Commission or otherwise publicly
disclosed, the details and/or existence of any unfulfilled Repurchase Request,
any meetings or discussions regarding any unfulfilled Repurchase Request,
mediations or arbitration proceedings conducted under this Section 9.26,
including all offers, promises, conduct and statements, whether oral or written,
made in the course of the Requesting Party and the Bank’s attempt to resolve an
unfulfilled Repurchase Request, any information exchanged in connection with any
mediation, and any discovery taken in connection with any arbitration
(collectively, “Confidential Information”), shall be and

 

    40  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

remain confidential and inadmissible for any purpose, including impeachment, in
any mediation, arbitration or litigation, or other proceeding (including any
proceeding under this Section 9.26) other than as required to be disclosed in
accordance with applicable law, regulatory requirements, or court order or to
the extent that the Bank, in its sole discretion, elects to disclose such
information. Such information will be kept strictly confidential and will not be
disclosed or discussed with any third party, except that a party may disclose
such information to its own attorneys, experts, accountants and other agents and
representatives (collectively “Representatives”), as reasonably required in
connection with any resolution procedure under this Section 9.26, and the Asset
Representations Reviewer, if an Asset Representations Review has been
conducted), if the disclosing party (a) directs such Representatives to keep the
information confidential, (b) is responsible for any disclosure by its
Representatives of such information and (c) takes at its sole expense all
reasonable measures to restrain such Representatives from disclosing such
information. If any party receives a subpoena or other request for information
from a third party (other than a governmental regulatory body) for Confidential
Information, the recipient will promptly notify the other party and will provide
the other party with the opportunity to object to the production of its
Confidential Information or seek other appropriate protective remedies,
consistent with the applicable requirements of law and regulation. If, in the
absence of a protective order, such party or any of its representatives are
compelled as a matter of law, regulation, legal process or by regulatory
authority to disclose any portion of the Confidential Information, such party
may disclose to the party compelling disclosure only the part of such
Confidential Information that is required to be disclosed.

(f) Neither the Indenture Trustee nor the Owner Trustee shall be liable for any
expenses allocated to the Requesting Party in any dispute resolution proceeding.

[SIGNATURES FOLLOW]

 

    41  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

USAA ACCEPTANCE, LLC, as Seller By:       Name:   Title: USAA FEDERAL SAVINGS
BANK, as Servicer By:       Name:   Title:

 

    S-1  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

USAA AUTO OWNER TRUST 2019-1, as Issuer By:  

WELLS FARGO DELAWARE TRUST COMPANY, NATIONAL ASSOCIATION, not in its individual
capacity but

solely as Owner Trustee

By:       Name:   Title:

 

    S-2  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee By:       Name:   Title:

 

    S-3  

Sale and Servicing Agreement

(USAA 2019-1)

 



--------------------------------------------------------------------------------

APPENDIX A

[Attached]

 

         



--------------------------------------------------------------------------------

SCHEDULE I

NOTICE ADDRESSES

If to the Issuer:

c/o Wells Fargo Delaware Trust Company, National Association

919 North Market Street, Suite 1600

Wilmington, Delaware 19801

Attention: Corporate Trust Services

Telephone: (302) 575-2004

with copies to the Administrator, USAA Federal Savings Bank and the Indenture
Trustee

If to the Owner Trustee:

Wells Fargo Delaware Trust Company, National Association

919 North Market Street, Suite 1600

Wilmington, Delaware 19801

Telecopier No.: (302) 575-2006

Attention: Sandra Battaglia

If to the Indenture Trustee:

U.S. Bank National Association

190 S. LaSalle Street, 7th Floor

Chicago, Illinois 60603

Attention: Global Structured Finance – USAA 2019-1

If to the Bank, the Servicer or the Administrator:

USAA Federal Savings Bank

10750 McDermott Freeway

San Antonio, Texas 78288

Attention: Peter Paulsen

If to the Seller:

USAA Acceptance, LLC

1105 North Market Street, Suite 1300

Wilmington, Delaware 19801

Attention: USAA 2019-1

 

    I-1  

Schedule I to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

If to the Asset Representations Reviewer:

Clayton Fixed Income Services LLC

2638 South Falkenburg Road

Riverview, Florida 33578

Attention: SVP

Phone: (877) 291-5301

Email: ARRNotices@clayton.com

with a copy to:

Clayton Fixed Income Services LLC, c/o Clayton Holdings LLC

1500 Market Street, West Tower, Suite 2050

Philadelphia, Pennsylvania 19102

Attention: General Counsel

If to Moody’s:

Moody’s Investors Service, Inc.

7 World Trade Center

250 Greenwich Street

New York, New York 10007

Telecopier No.: (212) 298-7139

Attention: ABS Monitoring Group

If to Standard & Poor’s:

S&P Global Ratings

55 Water Street

New York, New York 10041

Telecopier No.: (212) 438-2664

Attention: Asset Backed Surveillance Group

 

    II-2  

Schedule I to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT PURSUANT TO

SALE AND SERVICING AGREEMENT

[        ], 20[    ]

For value received, in accordance with the Sale and Servicing Agreement (the
“Agreement”), dated as of July 31, 2019 between USAA Auto Owner Trust 2019-1, a
Delaware statutory trust (the “Issuer”), USAA Acceptance, LLC, a Delaware
limited liability company (the “Seller”), USAA Federal Savings Bank, a federally
chartered savings association (the “Bank”), and U.S. Bank National Association,
a national banking association, as indenture trustee, on the terms and subject
to the conditions set forth in the Agreement, the Seller does hereby transfer,
assign, set over, sell and otherwise convey to the Issuer without recourse
(subject to the obligations in the Agreement) on the Closing Date, all of its
right, title and interest in, to and under the Receivables set forth on the
schedule of Receivables delivered by the Seller to the Issuer on the date
hereof, the Collections after the Cut-Off Date, the Receivable Files and the
Related Security relating thereto, together with all of Seller’s rights under
the Purchase Agreement and all proceeds of the foregoing; which sale shall be
effective as of the Cut-Off Date.

The foregoing sale does not constitute and is not intended to result in any
assumption by the Issuer of any obligation of the undersigned or the Originator
to the Obligors or any other Person in connection with the Receivables, or the
other assets and properties conveyed hereunder or any agreement, document or
instrument related thereto.

This assignment is made pursuant to and upon the representations, warranties and
agreements on the part of the undersigned contained in the Agreement and is
governed by the Agreement.

Capitalized terms used herein and not otherwise defined shall have the meaning
assigned to them in the Agreement.

[Remainder of page intentionally left blank]

 

    A-1  

Exhibit A to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

IN WITNESS HEREOF, the undersigned has caused this assignment to be duly
executed as of the date first above written.

 

USAA ACCEPTANCE, LLC By:     Name: Title:

 

    A-2  

Exhibit A to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

EXHIBIT B

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Agreement, the Seller hereby represents, warrants and covenants to the Issuer
and the Indenture Trustee as follows on the Closing Date:

General

1. The Sale and Servicing Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables and the other
Transferred Assets in favor of the Issuer, which security interest is prior to
all other Liens, and is enforceable as such against creditors of and purchasers
from the Seller.

2. The Receivables constitute “chattel paper” (including “electronic chattel
paper” and “tangible chattel paper”) within the meaning of the applicable UCC.

3. Each Receivable is secured by a first priority validly perfected security
interest in the related Financed Vehicle in favor of the Originator (or its
assignee), as secured party, or all necessary actions with respect to such
Receivable have been taken or will be taken to perfect a first priority security
interest in the related Financed Vehicle in favor of the Originator (or its
assignee), as secured party.

Creation

4. Immediately prior to the sale, transfer, assignment and conveyance of a
Receivable by the Seller to the Issuer, the Seller owned and had good and
marketable title to such Receivable free and clear of any Lien and immediately
after the sale, transfer, assignment and conveyance of such Receivable to the
Issuer, the Issuer will have good and marketable title to such Receivable free
and clear of any Lien.

Perfection

5. The Seller has caused or will have caused, within ten days after the
effective date of the Sale and Servicing Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the security interest in
the Receivables granted to the Issuer hereunder; and the Servicer, in its
capacity as custodian, has in its possession the original copies of such
instruments or tangible chattel paper that constitute or evidence the
Receivables, and all financing statements referred to in this paragraph contain
a statement that: “A purchase of or security interest in any collateral
described in this financing statement will violate the rights of the Secured
Party/Purchaser”.

 

    B-1  

Exhibit B to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

6. With respect to Receivables that constitute tangible chattel paper, either:

(i) all original executed copies of each such tangible chattel paper have been
delivered to the Indenture Trustee; or

(ii) such tangible chattel paper is in the possession of the Servicer and the
Indenture Trustee has received a written acknowledgment from the Servicer that
the Servicer (in its capacity as custodian) is holding such tangible chattel
paper solely on behalf and for the benefit of the Indenture Trustee; or

(iii) the Servicer received possession of such tangible chattel paper after the
Indenture Trustee received a written acknowledgment from the Servicer that the
Servicer is acting solely as agent of the Indenture Trustee, not in its
individual capacity but solely as Indenture Trustee.

Priority

7. Neither the Seller nor the Bank has authorized the filing of, and is not
aware of, any financing statements against either the Seller or the Bank that
include a description of collateral covering the Receivables other than any
financing statement (i) relating to the conveyance of the Receivables by the
Bank to the Seller under the Purchase Agreement, (ii) relating to the conveyance
of the Receivables by the Seller to the Issuer under the Sale and Servicing
Agreement, (iii) relating to the security interest granted to the Indenture
Trustee under the Indenture or (iv) that has been terminated.

8. Neither the Seller nor the Bank is aware of any material judgment, ERISA or
tax lien filings against either the Seller or the Bank.

9. Neither the Seller nor a custodian or vaulting agent thereof holding any
Receivable that is electronic chattel paper has communicated an “authoritative
copy” (as such term is used in Section 9-105 of the UCC) of any loan agreement
that constitutes or evidences such Receivable to any Person other than the
Servicer.

10. None of the tangible chattel paper or electronic chattel paper that
constitute or evidence the Receivables has any marks or notations indicating
that they have been pledged, assigned or otherwise conveyed to any Person other
than the Seller, the Issuer or the Indenture Trustee.

Survival of Perfection Representations

11. Notwithstanding any other provision of the Sale and Servicing Agreement or
any other Transaction Document, the perfection representations, warranties and
covenants contained in this Exhibit B shall be continuing, and remain in full
force and effect until such time as all obligations under the Transaction
Documents and the Notes have been finally and fully paid and performed.

No Waiver

12. The Servicer shall provide the Rating Agencies with prompt written notice of
any material breach of the perfection representations, warranties and covenants
contained in this Exhibit B, and shall not, without satisfying the Rating Agency
Condition, waive a breach of any of such perfection representations, warranties
or covenants.

 

    B-2  

Exhibit B to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

Servicer to Maintain Perfection and Priority

13. The Servicer covenants that, in order to evidence the interests of the
Seller and Issuer under the Sale and Servicing Agreement and the Indenture
Trustee under the Indenture, the Servicer shall take such action, or execute and
deliver such instruments as may be necessary or advisable (including, without
limitation, such actions as are requested by the Indenture Trustee) to maintain
and perfect, as a first priority perfected security interest, the Indenture
Trustee’s security interest in the Receivables. The Servicer shall, from time to
time and within the time limits established by law, prepare and file, all
financing statements, amendments, continuations, initial financing statements in
lieu of a continuation statement, terminations, partial terminations, releases
or partial releases, or any other filings necessary or advisable to continue,
maintain and perfect the Indenture Trustee’s security interest in the
Receivables as a first-priority perfected security interest.

 

 

    B-3  

Exhibit B to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

EXHIBIT C

SERVICING CRITERIA TO BE ADDRESSED IN

INDENTURE TRUSTEE’S ASSESSMENT OF COMPLIANCE

The assessment of compliance to be delivered by the Indenture Trustee shall
address, at a minimum, the criteria identified below as “Applicable Servicing
Criteria”1:

 

Servicing Criteria

  

Applicable
Servicing Criteria

Reference

  

Criteria

         

General Servicing Considerations

     1122(d)(1)(i)    Policies and procedures are instituted to monitor any
performance or other triggers and events of default in accordance with the
transaction agreements.    1122(d)(1)(ii)    If any material servicing
activities are outsourced to third parties, policies and procedures are
instituted to monitor the third party’s performance and compliance with such
servicing activities.    1122(d)(1)(iii)    Any requirements in the transaction
agreements to maintain a back-up servicer for the pool assets are maintained.   
1122(d)(1)(iv)    A fidelity bond and errors and omissions policy is in effect
on the party participating in the servicing function throughout the reporting
period in the amount of coverage required by and otherwise in accordance with
the terms of the transaction agreements.    1122(d)(1)(v)    Aggregation of
information, as applicable, is mathematically accurate and the information
conveyed accurately reflects the information.       Cash Collection and
Administration    1122(d)(2)(i)    Payments on pool assets are deposited into
the appropriate custodial bank accounts and related bank clearing accounts no
more than two business days following receipt, or such other number of days
specified in the transaction agreements.    1122(d)(2)(ii)    Disbursements made
via wire transfer on behalf of an obligor or to an investor are made only by
authorized personnel.    X 1122(d)(2)(iii)    Advances of funds or guarantees
regarding collections, cash flows or distributions, and any interest or other
fees charged for such advances, are made, reviewed and approved as specified in
the transaction agreements.    1122(d)(2)(iv)    The related accounts for the
transaction, such as cash reserve accounts or accounts established as a form of
overcollateralization, are separately maintained (e.g., with respect to
commingling of cash) as set forth in the transaction agreements.    X
1122(d)(2)(v)    Each custodial account is maintained at a federally insured
depository institution as set forth in the transaction agreements. For purposes
of this criterion, “federally insured depository institution” with respect to a
foreign financial institution means a foreign financial institution that meets
the requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.    X
1122(d)(2)(vi)    Unissued checks are safeguarded so as to prevent unauthorized
access.   

 

1 

Each assessment of compliance delivered by the Indenture Trustee shall be made
only toward such portion(s) of the servicing criteria applicable to the
Indenture Trustee and not such other portion(s) applicable to other persons.

 

    C-1  

Exhibit C to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable
Servicing Criteria

Reference

  

Criteria

     1122(d)(2)(vii)    Reconciliations are prepared on a monthly basis for all
asset-backed securities related bank accounts, including custodial accounts and
related bank clearing accounts. These reconciliations are (A) mathematically
accurate; (B) prepared within 30 calendar days after the bank statement cutoff
date, or such other number of days specified in the transaction agreements;
(C) reviewed and approved by someone other than the person who prepared the
reconciliation; and (D) contain explanations for reconciling items. These
reconciling items are resolved within 90 calendar days of their original
identification, or such other number of days specified in the transaction
agreements.       Investor Remittances and Reporting    1122(d)(3)(i)    Reports
to investors, including those to be filed with the Commission, are maintained in
accordance with the transaction agreements and applicable Commission
requirements. Specifically, such reports (A) are prepared in accordance with
timeframes and other terms set forth in the transaction agreements; (B) provide
information calculated in accordance with the terms specified in the transaction
agreements; (C) are filed with the Commission as required by its rules and
regulations; and (D) agree with investors’ or the trustee’s records as to the
total unpaid principal balance and number of pool assets serviced by the
Servicer.    1122(d)(3)(ii)    Amounts due to investors are allocated and
remitted in accordance with timeframes, distribution priority and other terms
set forth in the transaction agreements.   

X

(solely with respect to remittances)

1122(d)(3)(iii)    Disbursements made to an investor are posted within two
business days to the Servicer’s investor records, or such other number of days
specified in the transaction agreements.    X 1122(d)(3)(iv)    Amounts remitted
to investors per the investor reports agree with cancelled checks, or other form
of payment, or custodial bank statements.    X    Pool Asset Administration   
1122(d)(4)(i)    Collateral or security on pool assets is maintained as required
by the transaction agreements or related asset pool documents.    1122(d)(4)(ii)
   Pool assets and related documents are safeguarded as required by the
transaction agreements    1122(d)(4)(iii)    Any additions, removals or
substitutions to the asset pool are made, reviewed and approved in accordance
with any conditions or requirements in the transaction agreements.   
1122(d)(4)(iv)    Payments on pool assets, including any payoffs, made in
accordance with the related pool asset documents are posted to the Servicer’s
obligor records maintained no more than two business days after receipt, or such
other number of days specified in the transaction agreements, and allocated to
principal, interest or other items (e.g., escrow) in accordance with the related
asset pool documents.    1122(d)(4)(v)    The Servicer’s records regarding the
accounts and the accounts agree with the Servicer’s records with respect to an
obligor’s unpaid principal balance.    1122(d)(4)(vi)    Changes with respect to
the terms or status of an obligor’s account (e.g., loan modifications or
re-agings) are made, reviewed and approved by authorized personnel in accordance
with the transaction agreements and related pool asset documents.   
1122(d)(4)(vii)    Loss mitigation or recovery actions (e.g., forbearance plans,
modifications and deeds in lieu of foreclosure, foreclosures and repossessions,
as applicable) are initiated, conducted and concluded in accordance with the
timeframes or other requirements established by the transaction agreements.   
    

 

    C-2  

Exhibit C to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

Servicing Criteria

  

Applicable
Servicing Criteria

Reference

  

Criteria

     1122(d)(4)(viii)    Records documenting collection efforts are maintained
during the period a pool asset is delinquent in accordance with the transaction
agreements. Such records are maintained on at least a monthly basis, or such
other period specified in the transaction agreements, and describe the entity’s
activities in monitoring delinquent pool assets including, for example, phone
calls, letters and payment rescheduling plans in cases where delinquency is
deemed temporary (e.g., illness or unemployment).    1122(d)(4)(ix)   
Adjustments to interest rates or rates of return for pool assets with variable
rates are computed based on the related pool asset documents.    1122(d)(4)(x)
   Regarding any funds held in trust for an obligor (such as escrow accounts):
(A) such funds are analyzed, in accordance with the obligor’s Account documents,
on at least an annual basis, or such other period specified in the transaction
agreements; (B) interest on such funds is paid, or credited, to obligors in
accordance with applicable Account documents and state laws; and (C) such funds
are returned to the obligor within 30 calendar days of full repayment of the
related Accounts, or such other number of days specified in the transaction
agreements.    1122(d)(4)(xi)    Payments made on behalf of an obligor (such as
tax or insurance payments) are made on or before the related penalty or
expiration dates, as indicated on the appropriate bills or notices for such
payments, provided that such support has been received by the servicer at least
30 calendar days prior to these dates, or such other number of days specified in
the transaction agreements.    1122(d)(4)(xii)    Any late payment penalties in
connection with any payment to be made on behalf of an obligor are paid from the
servicer’s funds and not charged to the obligor, unless the late payment was due
to the obligor’s error or omission.    1122(d)(4)(xiii)    Disbursements made on
behalf of an obligor are posted within two business days to the obligor’s
records maintained by the servicer, or such other number of days specified in
the transaction agreements.    1122(d)(4)(xiv)    Delinquencies, charge-offs and
uncollectible accounts are recognized and recorded in accordance with the
transaction agreements.    1122(d)(4)(xv)    Any external enhancement or other
support, identified in Item 1114(a)(1) through (3) or Item 1115 of Regulation
AB, is maintained as set forth in the transaction agreements.   

 

    C-3  

Exhibit C to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

 

Re:

USAA AUTO OWNER TRUST 2019-1

U.S. Bank National Association, not in its individual capacity but solely as
indenture trustee (the “Indenture Trustee”), certifies to USAA Acceptance, LLC
(the “Seller”), and its officers, with the knowledge and intent that they will
rely upon this certification, that:

(1) It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Item 1122
of Regulation AB (the “Servicing Assessment”) (collectively, the “Indenture
Trustee Information”);

(2) To the best of its knowledge, the Indenture Trustee Information, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Indenture Trustee Information; and

(3) To the best of its knowledge, all of the information required to be provided
by the Indenture Trustee pursuant to Sections 9.21 and 9.22 of the Agreement has
been provided to the Seller.

 

U.S. BANK NATIONAL ASSOCIATION, not in its individual capacity but solely as
Indenture Trustee By:                                
                                        Name: Title: Date:  

 

 

    D-1  

Exhibit D to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF INDENTURE TRUSTEE’S ANNUAL CERTIFICATION

REGARDING ITEM 1117 AND ITEM 1119 OF REGULATION AB

Reference is made to the Form 10-K of USAA Acceptance, LLC with respect to USAA
Auto Owner Trust 2019-1 (the “Form 10-K”) for the fiscal year ended December 31,
20[    ]. Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to them in the Form 10-K.

U.S. Bank National Association, a national banking association (“U.S. Bank”),
does hereby certify to the Sponsor, the Seller and the Issuing Entity that:

1. As of the date of the Form 10-K, there are no pending legal proceedings
against U.S. Bank or proceedings known to be contemplated by governmental
authorities against U.S. Bank that would be material to the investors in the
Notes.

2. As of the date of the Form 10-K, there are no affiliations, as contemplated
by Item 1119 of Regulation AB, between U.S. Bank and any of USAA Federal Savings
Bank (in its capacity as Sponsor, Originator, Servicer and Administrator), USAA
Acceptance, LLC, the Indenture Trustee, the Owner Trustee and the Issuing
Entity, or any affiliates of such parties.

IN WITNESS WHEREOF, U.S. Bank has caused this certificate to be executed in its
corporate name by an officer thereunto duly authorized.

Dated: ____________, 20[    ]

 

U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee By:  
                                                                           Name:
Title:

 

    E-1  

Exhibit E to the

Sale and Servicing Agreement

 



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

The following terms have the meanings set forth, or referred to, below:

“60-Day Delinquent Receivables” means, as of any Determination Date, all
Receivables (other than Repurchased Receivables and Defaulted Receivables) that
are sixty (60) or more days delinquent as of such date (or, if such date is not
the last day of a Collection Period, as of the last day of the Collection Period
immediately preceding such date), as determined in accordance with the
Servicer’s Customary Servicing Practices.

“AAA” has the meaning set forth in Section 9.26(c)(iii) of the Sale and
Servicing Agreement.

“Accrued Class A Note Interest” means, with respect to any Payment Date, the sum
of the Class A Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class A Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Accrued Class B Note Interest” means, with respect to any Payment Date, the sum
of the Class B Noteholders’ Monthly Accrued Interest for such Payment Date and
the Class B Noteholders’ Interest Carryover Shortfall for such Payment Date.

“Act” has the meaning set forth in Section 11.3(a) of the Indenture.

“Administration Agreement” means the Administration Agreement, dated as of the
Closing Date, between the Administrator and the Issuer and acknowledged by the
Indenture Trustee, as the same may be amended and supplemented from time to
time.

“Administrator” means the Bank, or any successor Administrator under the
Administration Agreement.

“Affiliate” means, for any specified Person, any other Person which, directly or
indirectly, controls, is controlled by or is under common control with such
specified Person and “affiliated” has a meaning correlative to the foregoing.
For purposes of this definition, “control” means the power, directly or
indirectly, to cause the direction of the management and policies of a Person.

“Applicable Tax State” means, as of any date, each State as to which any of the
following is then applicable: (a) a State in which the Owner Trustee maintains
its Corporate Trust Office, (b) a State in which the Owner Trustee maintains its
principal executive offices, and (c) the State of Texas.

“Asset Representations Review Agreement” means the Asset Representations Review
Agreement, dated as of the Closing Date, between the Issuer, the Sponsor, the
Servicer and the Asset Representations Reviewer.

 

Appendix A to the Sale and Servicing

Agreement (USAA 2019-1)



--------------------------------------------------------------------------------

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC, a
Delaware limited liability company, or any successor Asset Representations
Reviewer under the Asset Representations Review Agreement.

“Asset Representations Review” shall have the meaning assigned to such term in
the Asset Representations Review Agreement.

“Authenticating Agent” means any Person authorized by the Indenture Trustee to
act on behalf of the Indenture Trustee to authenticate and deliver the Notes.

“Authorized Newspaper” means a newspaper of general circulation in The City of
New York, printed in the English language and customarily published on each
Business Day, whether or not published on Saturdays, Sundays and holidays.

“Authorized Officer” means (a) with respect to the Issuer, (i) any officer of
the Owner Trustee who is authorized to act for the Owner Trustee in matters
relating to the Issuer and who is identified on the list of Authorized Officers
delivered by the Owner Trustee to the Indenture Trustee on the Closing Date or
(ii) so long as the Administration Agreement is in effect, any officer of the
Administrator who is authorized to act for the Administrator in matters relating
to the Issuer pursuant to the Administration Agreement and who is identified on
the list of Authorized Officers delivered by the Administrator to the Owner
Trustee and the Indenture Trustee on the Closing Date (as such list may be
modified or supplemented from time to time thereafter) and (b) with respect to
the Owner Trustee, the Note Registrar (if other than the Indenture Trustee) and
the Servicer, any officer of the Owner Trustee, the Note Registrar (if other
than the Indenture Trustee) or the Servicer, as applicable, who is authorized to
act for the Owner Trustee, the Note Registrar (if other than the Indenture
Trustee) or the Servicer, as applicable, in matters relating to the Owner
Trustee, the Note Registrar (if other than the Indenture Trustee) or the
Servicer and who is identified on the list of Authorized Officers delivered by
each of the Owner Trustee and the Servicer to the Indenture Trustee on the
Closing Date or by the Note Registrar on the date of its appointment as such (as
such list may be modified or supplemented from time to time thereafter).

“Available Funds” means, for any Payment Date and the related Collection Period,
an amount equal to the sum of the following amounts: (i) all Collections
received by the Servicer during such Collection Period, (ii) the sum of the
Repurchase Prices deposited into the Collection Account with respect to each
Receivable that is to become a Repurchased Receivable on such Payment Date and
(iii) the Reserve Account Excess Amount for such Payment Date; provided,
however, that the term “Available Funds” shall also include the Optional
Purchase Price on any Redemption Date.

“Available Funds Shortfall Amount” means, as of any Payment Date, the amount by
which the amounts required to be paid pursuant to clauses first through fifth of
Section 4.4(a) of the Sale and Servicing Agreement exceeds the Available Funds
for such Payment Date.

“Bank” means USAA Federal Savings Bank, a federally chartered savings
association.

“Bankruptcy Code” means the United States Bankruptcy Code, 11 U.S.C. 101 et
seq., as amended.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Remote Party” means each of the Seller, the Issuer, any other trust
created by the Seller or any limited liability company or corporation
wholly-owned by the Seller.

“Benefit Plan” means (i) any “employee benefit plan” as defined in Section 3(3)
of ERISA which is subject to Title I of ERISA, (ii) a “plan” described by
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code or
(iii) any entity deemed to hold the plan assets of any of the foregoing by
reason of an employee benefit plan’s or other plan’s investment in such entity.

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banking institutions in the states of Delaware, Texas, Illinois, Minnesota or
New York, or in the state in which the Corporate Trust Office of the Indenture
Trustee is located, are authorized or obligated by law, executive order or
government decree to be closed.

“Certificate” means a certificate evidencing the beneficial interest of the
Certificateholder in the Issuer, substantially in the form of Exhibit A to the
Trust Agreement. For the avoidance of doubt, the references in the Transaction
Documents to a “Certificate” or a “Certificateholder”, unless the context
otherwise requires, shall be deemed to be references to “Certificates” or
“Certificateholders” if more than one Certificate has been issued.

“Certificate of Title” means, with respect to any Financed Vehicle, the
certificate of title or other documentary evidence of ownership of such Financed
Vehicle as issued by the department, agency or official of the jurisdiction
(whether in paper or electronic form) in which such Financed Vehicle is titled
responsible for accepting applications for, and maintaining records regarding,
certificates of title and Liens thereon.

“Certificate of Trust” means the certificate of trust for the Issuer filed by
the Owner Trustee pursuant to the Statutory Trust Statute.

“Certificateholder” means the Holder of a Certificate.

“Class” means a group of Notes whose form is identical except for variation in
denomination, principal amount or owner, and references to “each Class” thus
mean each of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class A-4 Notes and the Class B Notes.

“Class A Note Balance” means, at any time, the sum of the Class A-1 Note
Balance, the Class A-2 Note Balance, the Class A-3 Note Balance and the
Class A-4 Note Balance.

“Class A Noteholders” means, collectively, the Class A-1 Noteholders, the
Class A-2 Noteholders, the Class A-3 Noteholders and the Class A-4 Noteholders.

 

3



--------------------------------------------------------------------------------

“Class A Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class A Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class A Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders of Class A Notes on such
preceding Payment Date, plus interest on the amount of interest due but not paid
to Noteholders of Class A Notes on the preceding Payment Date, to the extent
permitted by law, at the respective Interest Rates borne by such Class A Notes
for the related Interest Period.

“Class A Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes and the Class A-4
Notes at the respective Interest Rate for such Class on the Note Balance of the
Notes of each such Class on the immediately preceding Payment Date or the
Closing Date, as the case may be, after giving effect to all payments of
principal to the Noteholders of the Notes of such Class on or prior to such
preceding Payment Date.

“Class A Notes” means, collectively, the Class A-1 Notes, the Class A-2 Notes,
the Class A-3 Notes and the Class A-4 Notes.

“Class A-1 Final Scheduled Payment Date” means the Payment Date occurring in
August, 2020.

“Class A-1 Interest Rate” means 2.26054% per annum (computed on the basis of the
actual number of days elapsed during the applicable Interest Period, but
assuming a 360-day year).

“Class A-1 Note Balance” means, at any time, the Initial Class A-1 Note Balance
reduced by all payments of principal made prior to such time on the Class A-1
Notes.

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered on the Note Register.

“Class A-1 Notes” means the Class of auto loan asset backed notes designated as
Class A-1 Notes, issued in accordance with the Indenture.

“Class A-2 Final Scheduled Payment Date” means the Payment Date occurring in
February, 2022.

“Class A-2 Interest Rate” means 2.26% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-2 Note Balance” means, at any time, the Initial Class A-2 Note Balance
reduced by all payments of principal made prior to such time on the Class A-2
Notes.

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered on the Note Register.

“Class A-2 Notes” means the Class of auto loan asset backed notes designated as
Class A-2 Notes, issued in accordance with the Indenture.

 

4



--------------------------------------------------------------------------------

“Class A-3 Final Scheduled Payment Date” means the Payment Date occurring in
July, 2023.

“Class A-3 Interest Rate” means 2.16% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-3 Note Balance” means, at any time, the Initial Class A-3 Note Balance
reduced by all payments of principal made prior to such time on the Class A-3
Notes.

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered on the Note Register.

“Class A-3 Notes” means the Class of auto loan asset backed notes designated as
Class A-3 Notes, issued in accordance with the Indenture.

“Class A-4 Final Scheduled Payment Date” means the Payment Date occurring in
November, 2024.

“Class A-4 Interest Rate” means 2.14% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class A-4 Note Balance” means, at any time, the Initial Class A-4 Note Balance
reduced by all payments of principal made prior to such time on the Class A-4
Notes.

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered on the Note Register.

“Class A-4 Notes” means the Class of auto loan asset backed notes designated as
Class A-4 Notes, issued in accordance with the Indenture.

“Class B Final Scheduled Payment Date” means the Payment Date occurring in
October, 2026.

“Class B Interest Rate” means 2.33% per annum (computed on the basis of a
360-day year of twelve 30-day months).

“Class B Note Balance” means, at any time, the Initial Class B Note Balance
reduced by all payments of principal made prior to such time on the Class B
Notes.

“Class B Noteholder” means the Person in whose name a Class B Note is registered
on the Note Register.

“Class B Noteholders’ Interest Carryover Shortfall” means, with respect to any
Payment Date, the excess of the Class B Noteholders’ Monthly Accrued Interest
for the preceding Payment Date and any outstanding Class B Noteholders’ Interest
Carryover Shortfall on such preceding Payment Date, over the amount in respect
of interest that is actually paid to Noteholders of Class B Notes on such
preceding Payment Date, plus interest on the amount of interest due but not paid
to Noteholders of Class B Notes on the preceding Payment Date, to the extent
permitted by law, at the Class B Interest Rate for the related Interest Period.

 

5



--------------------------------------------------------------------------------

“Class B Noteholders’ Monthly Accrued Interest” means, with respect to any
Payment Date, the aggregate interest accrued for the related Interest Period on
the Class B Notes at the Class B Interest Rate on the Class B Note Balance on
the immediately preceding Payment Date or the Closing Date, as the case may be,
after giving effect to all payments of principal to the Class B Noteholders on
or prior to such preceding Payment Date.

“Class B Notes” means the Class of auto loan asset backed notes designated as
Class B Notes, issued in accordance with the Indenture.

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act and shall initially be DTC.

“Clearing Agency Participant” means a broker, dealer, bank or other financial
institution or other Person for which from time to time a Clearing Agency
effects book-entry transfers and pledges of securities deposited with the
Clearing Agency.

“Closing Date” means July 31, 2019.

“Code” means the Internal Revenue Code of 1986, as amended, modified or
supplemented from time to time, and any successor law thereto, and the
regulations promulgated and the rulings issued thereunder.

“Collateral” has the meaning set forth in the Granting Clause of the Indenture.

“Collection Account” means the trust account established and maintained pursuant
to Section 4.1 of the Sale and Servicing Agreement.

“Collection Period” means the period commencing on the first day of each
calendar month and ending on the last day of such calendar month (or, in the
case of the initial Collection Period, the period from the Cut-Off Date to and
including July 31, 2019). As used herein, the “related” Collection Period with
respect to a Payment Date shall be deemed to be the Collection Period which
precedes such Payment Date.

“Collections” means, with respect to any Receivable and to the extent received
by the Servicer after the Cut-Off Date, (i) any monthly payment by or on behalf
of the Obligor thereunder, (ii) any full or partial prepayment of such
Receivable, (iii) all Liquidation Proceeds and (iv) any other amounts received
by the Servicer which, in accordance with the Customary Servicing Practices,
would customarily be applied to the payment of accrued interest or to reduce the
Outstanding Principal Balance of such Receivable; provided, however, that the
term “Collections” in no event will include (1) for any Payment Date, any
amounts in respect of any Receivable the Repurchase Price of which has been
included in the Available Funds on such Payment Date or a prior Payment Date,
(2) any Supplemental Servicing Fees or (3) rebates of premiums with respect to
the cancellation or termination of any Insurance Policy, extended warranty or
service contract.

 

6



--------------------------------------------------------------------------------

“Commission” means the U.S. Securities and Exchange Commission.

“Confidential Information” has the meaning set forth in Section 9.26(e)(iii) of
the Sale and Servicing Agreement.

“Contract Rate” means, with respect to a Receivable, the rate per annum at which
interest accrues under the retail motor vehicle installment loan evidencing such
Receivable. Such rate may be less than the “Annual Percentage Rate” disclosed in
the Receivable.

“Controlling Class” shall mean, subject to the proviso contained in the last
paragraph of the definition of “Outstanding”, with respect to any Notes
Outstanding, the Class A Notes (voting together as a single Class) as long as
any Class A Notes are Outstanding, and thereafter the Class B Notes as long as
any Class B Notes are Outstanding (excluding, in each case, Notes held by the
Seller or any of its Affiliates unless all of the Notes are then owned by the
Seller or its Affiliates).

“Controlling Person” shall mean a Person, other than a Benefit Plan, that has
discretionary authority or control with respect to the assets of the Issuer or
who provides investment advice for a direct or indirect fee with respect to
those assets, or any affiliate of such Person.

“Corporate Trust Office” means:

(a) as used with respect to the Indenture Trustee, (i) for purposes of
surrendering the Notes for registration of transfer or exchange or serving
notice or demands to or upon the Issuer pursuant to the Indenture, 111 East
Fillmore Avenue, St. Paul, Minnesota 55107-1402, Attention: Bondholder Services
and (ii) for all other purposes, the principal office of the Indenture Trustee
at which at any particular time its corporate trust business shall be
administered which office at date of the execution of the Indenture is located
at 190 South LaSalle Street, 7th Floor, Chicago, Illinois 60603, Attention:
Global Structured Finance—USAA Auto Owner Trust 2019-1, or at such other address
as the Indenture Trustee may designate from time to time by notice to the
Noteholders, the Administrator, the Servicer and the Issuer, or the principal
corporate trust office of any successor Indenture Trustee (the address of which
the successor Indenture Trustee will notify the Noteholders, the Administrator,
the Servicer and the Owner Trustee); and

(b) as used with respect to the Owner Trustee, the corporate trust office of the
Owner Trustee, 919 North Market Street, Suite 1600, Wilmington, Delaware 19801
or at such other address as the Owner Trustee may designate by notice to the
Certificateholder and the Seller, or the principal corporate trust office of any
successor Owner Trustee (the address of which the successor Owner Trustee will
notify the Certificateholder and the Seller).

“Customary Servicing Practices” means the customary servicing practices of the
Servicer or any Sub-Servicer with respect to all comparable motor vehicle
receivables that the Servicer or such Sub-Servicer, as applicable, services for
itself or others, as such practices may be changed from time to time, it being
understood that the Servicer and the Sub-Servicers may not have the same
“Customary Servicing Practices”.

 

7



--------------------------------------------------------------------------------

“Cut-Off Date” means the close of business on May 31, 2019.

“Default” means any occurrence that is, or with notice or lapse of time or both
would become, an Event of Default.

“Defaulted Receivable” means, with respect to any Collection Period, any
Receivable (i) that the Servicer determines is unlikely to be paid in full or
(ii) with respect to which at least 5% of a scheduled payment is 120 or more
days delinquent at any time during such Collection Period. The Outstanding
Principal Balance of any Receivable that becomes a “Defaulted Receivable” will
be deemed to be zero as of the date it becomes a “Defaulted Receivable”.

“Definitive Note” means a definitive fully registered Note issued pursuant to
Section 2.12 of the Indenture.

“Delinquency Percentage” means, for any Payment Date and the related Collection
Period, an amount equal to the ratio (expressed as a percentage) of (i) the
aggregate Outstanding Principal Balance of all 60-Day Delinquent Receivables as
of the last day of such Collection Period to (ii) the Net Pool Balance as of the
last day of such Collection Period.

“Delinquency Trigger” means, for any Payment Date and the related Collection
Period, 6.60%.

“Delivery” when used with respect to Trust Account Property means:

(a) with respect to (I) bankers’ acceptances, commercial paper, negotiable
certificates of deposit and other obligations that constitute “instruments” (as
defined in Section 9-102(a)(47) of the UCC) and are susceptible of physical
delivery, transfer of actual possession thereof to the Indenture Trustee or its
nominee or custodian by physical delivery to the Indenture Trustee or its
nominee or custodian endorsed to, or registered in the name of, the Indenture
Trustee or its nominee or custodian or endorsed in blank, and (II) with respect
to a “certificated security” (as defined in Section 8-102(a)(4) of the UCC)
transfer of actual possession thereof (i) by physical delivery of such
certificated security to the Indenture Trustee or its nominee or custodian
endorsed to the Indenture Trustee or its nominee or custodian or endorsed in
blank, or to another Person, other than a “securities intermediary” (as defined
in Section 8-102(a)(14) of the UCC), who acquires possession of the certificated
security on behalf of the Indenture Trustee or its nominee or custodian or,
having previously acquired possession of the certificate, acknowledges that it
holds for the Indenture Trustee or its nominee or custodian or (ii) if such
certificated security is in registered form by delivery thereof to a “securities
intermediary”, endorsed to or registered in the name of the Indenture Trustee or
its nominee or custodian and the making by such “securities intermediary” of
entries on its books and records identifying such certificated securities as
belonging to the Indenture Trustee or its nominee or custodian and the sending
by such “securities intermediary” of a confirmation of the purchase of such
certificated security by the Indenture Trustee or its nominee or custodian (all
of the foregoing, “Physical Property”), and, in any event, any such Physical
Property in registered form shall be in the name of the Indenture Trustee or its
nominee or custodian; and such additional or alternative procedures as may
hereafter become appropriate to effect the complete transfer of ownership of any
such Trust Account Property to the Indenture Trustee or its nominee or
custodian, consistent with changes in applicable law or regulations or the
interpretation thereof;

 

8



--------------------------------------------------------------------------------

(b) with respect to any securities issued by the U.S. Treasury, the Federal Home
Loan Mortgage Corporation, the Federal National Mortgage Association or the
other government agencies, instrumentalities and establishments of the United
States identified in Appendix A to Federal Reserve Bank Operating Circular No. 7
as in effect from time to time that is a “book-entry security” (as such term is
defined in Federal Reserve Bank Operating Circular No. 7) held in a securities
account and eligible for transfer through the Fedwire® Securities Service
operated by the Federal Reserve System pursuant to Federal book-entry
regulations, the following procedures, all in accordance with applicable law,
including applicable Federal regulations and Articles 8 and 9 of the UCC:
book-entry registration of such Trust Account Property to an appropriate
securities account maintained with a Federal Reserve Bank by a “participant” (as
such term is defined in Federal Reserve Bank Operating Circular No. 7) that is a
“depository institution” (as defined in Section 19(B)(1)(A) of the Federal
Reserve Act) pursuant to applicable Federal regulations, and issuance by such
depository institution of a deposit advice or other written confirmation of such
book-entry registration to the Indenture Trustee or its nominee or custodian of
the purchase by the Indenture Trustee or its nominee or custodian of such
book-entry securities; the making by such depository institution of entries in
its books and records identifying such book entry security held through the
Federal Reserve System pursuant to Federal book-entry regulations or a security
entitlement thereto as belonging to the Indenture Trustee or its nominee or
custodian and indicating that such depository institution holds such Trust
Account Property solely as agent for the Indenture Trustee or its nominee or
custodian; and such additional or alternative procedures as may hereafter become
appropriate to effect complete transfer of ownership of any such Trust Account
Property to the Indenture Trustee or its nominee or custodian, consistent with
changes in applicable law or regulations or the interpretation thereof; and

(c) with respect to any item of Trust Account Property that is an
“uncertificated security” (as defined in Section 8-102(a)(18) of the UCC) and
that is not governed by clause (b) above, (i) registration on the books and
records of the issuer thereof in the name of the Indenture Trustee or its
nominee or custodian, or (ii) registration on the books and records of the
issuer thereof in the name of another Person, other than a securities
intermediary, who acknowledges that it holds such uncertificated security for
the benefit of the Indenture Trustee or its nominee or custodian.

“Depositor” means the Seller in its capacity as Depositor under the Trust
Agreement.

“Determination Date” means the second Business Day preceding the related Payment
Date, beginning August 13, 2019.

“Dollar” and “$” mean lawful currency of the United States of America.

“DTC” means The Depository Trust Company, and its successors.

 

9



--------------------------------------------------------------------------------

“Eligible Account” means either (a) a segregated account with an Eligible
Institution or (b) a segregated trust account with the corporate trust
department of a depository institution acting in its fiduciary capacity
organized under the laws of the United States of America or any one of the
states thereof or the District of Columbia (or any domestic branch of a foreign
bank), having corporate trust powers and acting as trustee for funds deposited
in such account, so long as the long-term unsecured debt of such depository
institution shall have a credit rating from Moody’s of at least “A2” and from
Standard & Poor’s of at least “BBB.” Any such trust account may be maintained
with the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates, if such accounts meet the requirements described in clause (b) of
the preceding sentence.

“Eligible Institution” means a depository institution or trust company (which
may be the Owner Trustee, the Indenture Trustee or any of their respective
Affiliates) organized under the laws of the United States of America or any one
of the states thereof or the District of Columbia (or any domestic branch of a
foreign bank) (a) which at all times has either (i) a long-term senior unsecured
debt rating of “Aa2” or better by Moody’s and “AA-” or better by Standard &
Poor’s or such other rating that is acceptable to each Rating Agency, as
evidenced by a letter from such Rating Agency to the Issuer or the Indenture
Trustee, (ii) a certificate of deposit rating of “P-1” by Moody’s and “A-1+” by
Standard & Poor’s or (iii) such other rating that is acceptable to each Rating
Agency, as evidenced by a letter from such Rating Agency to the Issuer or the
Indenture Trustee and (b) whose deposits are insured by the Federal Deposit
Insurance Corporation; provided, that a foreign financial institution shall be
deemed to satisfy clause (b) if such foreign financial institution meets the
requirements of Rule 13k-1(b)(1) under the Exchange Act (17 CFR
§240.13k-1(b)(1)).

“Eligible Receivable” means a Receivable meeting all of the criteria set forth
on Schedule II of the Purchase Agreement as of the Closing Date.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Event of Default” has the meaning set forth in Section 5.1 of the Indenture.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Seller with respect to the Issuer under the Exchange
Act.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof, (or
any amended or successor provisions), any current or future regulations or
official interpretations thereunder or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code, any
published intergovernmental agreement entered into in connection with the
implementation of such sections of the Code and any fiscal or regulatory
legislation, rules or official practices adopted pursuant to such published
intergovernmental agreement.

“FATCA Withholding Tax” means any withholding or deduction imposed under FATCA.

“FDIC” means the Federal Deposit Insurance Corporation or any successor agency.

 

10



--------------------------------------------------------------------------------

“Final Scheduled Payment Date” means, with respect to (i) the Class A-1 Notes,
the Class A-1 Final Scheduled Payment Date, (ii) the Class A-2 Notes, the
Class A-2 Final Scheduled Payment Date, (iii) the Class A-3 Notes, the Class A-3
Final Scheduled Payment Date, (iv) the Class A-4 Notes, the Class A-4 Final
Scheduled Payment Date and (v) the Class B Notes, the Class B Final Scheduled
Payment Date.

“Financed Vehicle” means an automobile or light-duty truck, together with all
accessions thereto, securing an Obligor’s indebtedness under the applicable
Receivable.

“First Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the Note Balance of the Class A Notes
as of such Payment Date (before giving effect to any principal payments made on
the Class A Notes on such Payment Date) over (b) the Net Pool Balance as of the
last day of the related Collection Period; provided, however, that the “First
Allocation of Principal” shall not exceed the Note Balance of the Class A Notes;
provided, further, that the “First Allocation of Principal” for any Payment Date
on and after the Final Scheduled Payment Date for any Class of Class A Notes
shall not be less than the amount that is necessary to reduce the Note Balance
of that Class of Class A Notes to zero.

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject that would be material to the Noteholders, or (b) any
proceedings known to be contemplated by governmental authorities against such
Person or of which any property of such Person would be subject, in each case
that would be material to the Noteholders.

“GAAP” means generally accepted accounting principles in the USA, applied on a
materially consistent basis.

“Governmental Authority” means any (a) Federal, state, municipal, foreign or
other governmental entity, board, bureau, agency or instrumentality,
(b) administrative or regulatory authority (including any central bank or
similar authority) or (c) court or judicial authority.

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, grant a Lien upon and a security
interest in and right of set-off against, deposit, set over and confirm pursuant
to the Indenture. A Grant of the Collateral or of any other agreement or
instrument shall include all rights, powers and options (but none of the
obligations) of the Granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
proceedings in the name of the Granting party or otherwise and generally to do
and receive anything that the Granting party is or may be entitled to do or
receive thereunder or with respect thereto. Other forms of the verb “to Grant”
shall have correlative meanings.

“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities held with an Intermediary (concluded
July 5, 2006).

“Holder” means, as the context may require, the Certificateholder or a
Noteholder or both.

 

11



--------------------------------------------------------------------------------

“Indenture” means the Indenture, dated as of the Closing Date, between the
Issuer and Indenture Trustee, as the same may be amended and supplemented from
time to time.

“Indenture Trustee” means U.S. Bank National Association, a national banking
association, not in its individual capacity but as indenture trustee under the
Indenture, or any successor indenture trustee under the Indenture.

“Independent” means, when used with respect to any specified Person, that such
Person (i) is in fact independent of the Issuer, any other obligor upon the
Notes, the Administrator and any Affiliate of any of the foregoing Persons,
(ii) does not have any direct financial interest or any material indirect
financial interest in the Issuer, any such other obligor upon the Notes, the
Administrator or any Affiliate of any of the foregoing Persons and (iii) is not
connected with the Issuer, any such other obligor upon the Notes, the
Administrator or any Affiliate of any of the foregoing Persons as an officer,
employee, promoter, underwriter, trustee, partner, director or Person performing
similar functions.

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.1 of the Indenture, made by an
independent appraiser or other expert appointed by an Issuer Order, and such
opinion or certificate shall state that the signer has read the definition of
“Independent” in this Appendix A and that the signer is Independent within the
meaning thereof.

“Initial Class A-1 Note Balance” means $132,000,000.

“Initial Class A-2 Note Balance” means $152,000,000.

“Initial Class A-3 Note Balance” means $133,000,000.

“Initial Class A-4 Note Balance” means $74,180,000.

“Initial Class B Note Balance” means $8,820,000.

“Initial Note Balance” means, for any Class, the Initial Class A-1 Note Balance,
the Initial Class A-2 Note Balance, the Initial Class A-3 Note Balance, the
Initial Class A-4 Note Balance or the Initial Class B Note Balance, as
applicable, or with respect to the Notes generally, the sum of the foregoing.

“Initial Reserve Account Deposit Amount” means an amount equal to $1,259,445.85.

“Insolvency Event” means, with respect to any Person, (i) the filing of a decree
or order for relief by a court having jurisdiction in the premises in respect of
such Person in an involuntary case under any applicable federal or state
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appointing a receiver, liquidator, assignee, custodian, trustee, sequestrator or
similar official of such Person, or ordering the winding-up or liquidation of
such Person’s affairs, and such decree or order shall remain unstayed and in
effect for a period of 90 consecutive days or (ii) the commencement by such
Person of a voluntary case under any applicable federal or state bankruptcy,
insolvency or other similar law now or hereafter in effect,

 

12



--------------------------------------------------------------------------------

or the consent by such Person to the entry of an order for relief in an
involuntary case under any such law, or the consent by such Person to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person, or the making by such
Person of any general assignment for the benefit of creditors, or the failure by
such Person generally to pay its debts as such debts become due, or the taking
of action by such Person in furtherance of any of the foregoing.

“Instituting Noteholders” has the meaning set forth in Section 7.5(a) of the
Indenture.

“Insurance Policy” means (i) any theft and physical damage insurance policy
maintained by the Obligor under a Receivable, providing coverage against loss or
damage to or theft of the related Financed Vehicle, and (ii) any credit life or
credit disability insurance maintained by an Obligor in connection with any
Receivable.

“Interest Period” means, with respect to any Payment Date, (a) with respect to
the Class A-1 Notes from and including the Closing Date (in the case of the
first Payment Date) or from and including the most recent Payment Date to but
excluding that Payment Date (for example, for a Payment Date in February, the
Interest Period is from and including the Payment Date in January to but
excluding the Payment Date in February) based upon actual days elapsed and a
360-day year and (b) for each other Class of Notes, from and including the 15th
day of the calendar month preceding each Payment Date (or from and including the
Closing Date in the case of the first Payment Date) to but excluding the 15th
day of the following month based upon a 360-day year of twelve 30-day months.

“Interest Rate” means (a) with respect to the Class A-1 Notes, the Class A-1
Interest Rate, (b) with respect to the Class A-2 Notes, the Class A-2 Interest
Rate, (c) with respect to the Class A-3 Notes, the Class A-3 Interest Rate,
(d) with respect to the Class A-4 Notes, the Class A-4 Interest Rate or (e) with
respect to the Class B Notes, the Class B Interest Rate.

“Issuer” means USAA Auto Owner Trust 2019-1, a Delaware statutory trust
established pursuant to the Trust Agreement and the filing of the Certificate of
Trust, until a successor replaces it and, thereafter, means such successor.

“Issuer Order” and “Issuer Request” means a written order or request of the
Issuer signed in the name of the Issuer by any one of its Authorized Officers
and delivered to the Indenture Trustee.

“Item 1119 Party” means the Seller, the Bank, the Servicer, the Indenture
Trustee, the Owner Trustee, any underwriter of the Notes and any other material
transaction party identified by the Seller or the Bank to the Indenture Trustee
and the Owner Trustee in writing.

“Lien” means, for any asset or property of a Person, a lien, security interest,
mortgage, pledge or encumbrance in, of or on such asset or property in favor of
any other Person, except any Permitted Lien.

 

13



--------------------------------------------------------------------------------

“Liquidation Proceeds” means, with respect to any Receivable, (a) insurance
proceeds received by the Servicer with respect to the Insurance Policies,
(b) amounts received by the Servicer in connection with such Receivable pursuant
to the exercise of rights under such Receivable and (c) the monies collected by
the Servicer (from whatever source, including proceeds of a sale of a Financed
Vehicle or a deficiency balance recovered from the Obligor after the charge-off
of such Receivable) on such Receivable, in the case of each of the foregoing
clauses (a) through (c), net of any expenses (including, without limitation, any
auction, painting, repair or refurbishment expenses in respect of the related
Financed Vehicle) incurred by the Servicer in connection therewith and any
payments required by law to be remitted to the Obligor; provided, however, that
the Repurchase Price for any Receivable shall not constitute “Liquidation
Proceeds”.

“Moody’s” means Moody’s Investors Service, Inc., or any successor that is a
nationally recognized statistical rating organization.

“Net Pool Balance” means, as of any date, the aggregate Outstanding Principal
Balance of all Receivables of the Issuer on such date.

“Note” means a Class A-1 Note, Class A-2 Note, Class A-3 Note, Class A-4 Note or
Class B Note, in each case substantially in the form of Exhibit A to the
Indenture.

“Note Balance” means, with respect to any date of determination, for any Class,
the Class A-1 Note Balance, the Class A-2 Note Balance, the Class A-3 Note
Balance, the Class A-4 Note Balance or the Class B Note Balance, as applicable,
or with respect to the Notes generally, the sum of all of the foregoing.

“Note Depository Agreement” means the agreement, dated as of the Closing Date,
executed by the Issuer and addressed to DTC, as the initial Clearing Agency
relating to the Notes, as the same may be amended or supplemented from time to
time.

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or a Person maintaining an account with such Clearing Agency
(directly as a Clearing Agency Participant or as an indirect participant, in
each case in accordance with the rules of such Clearing Agency).

“Note Register” and “Note Registrar” have the respective meanings set forth in
Section 2.4 of the Indenture.

“Noteholder” means, as the context requires, all of the Class A-1 Noteholders,
the Class A-2 Noteholders, the Class A-3 Noteholders, the Class A-4 Noteholders
and the Class B Noteholders, or any of the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders, the Class A-4 Noteholders or the Class B
Noteholders, or any of the foregoing.

“Obligor” means, for any Receivable, each Person obligated to pay such
Receivable.

“Officer’s Certificate” means (i) with respect to the Issuer, a certificate
signed by any Authorized Officer of the Issuer and (ii) with respect to the
Seller or the Servicer, a certificate signed by the chairman of the board, the
president, any executive vice president, any vice president, the treasurer, any
assistant treasurer or the controller of the Seller or the Servicer, as
applicable.

 

14



--------------------------------------------------------------------------------

“Opinion of Counsel” means one or more written opinions of counsel who may,
except as otherwise expressly provided in the Indenture or any other applicable
Transaction Document, be employees of the Issuer, the Servicer, the Seller or
the Administrator, which counsel shall be acceptable to the Indenture Trustee,
the Owner Trustee or the Rating Agencies, as the case may be, and which opinion
or opinions comply with any applicable requirements of the Transaction Documents
and are in form and substance reasonably satisfactory to the recipient(s).
Opinions of Counsel need address matters of law only and may be based upon
stated assumptions as to relevant matters of fact.

“Optional Purchase” has the meaning set forth in Section 8.1 of the Sale and
Servicing Agreement.

“Optional Purchase Price” has the meaning set forth in Section 8.1 of the Sale
and Servicing Agreement.

“Originator” means, with respect to any Receivable, the Bank.

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Seller to another Person or
Persons other than the Issuer, whether by way of a sale, capital contribution or
by virtue of the granting of a Lien.

“Outstanding” means, as of any date, all Notes (or all Notes of an applicable
Class) theretofore authenticated and delivered under the Indenture except:

(i) Notes (or Notes of an applicable Class) theretofore cancelled by the Note
Registrar or delivered to the Note Registrar for cancellation;

(ii) Notes (or Notes of an applicable Class) or portions thereof the payment for
which money in the necessary amount has been theretofore deposited with the
Indenture Trustee or any Paying Agent in trust for the related Noteholders
(provided, however, that if such Notes are to be redeemed, notice of such
redemption has been duly given pursuant to the Indenture or provision therefor,
satisfactory to the Indenture Trustee, has been made); and

(iii) Notes (or Notes of an applicable Class) in exchange for or in lieu of
other Notes (or Notes of such Class) that have been authenticated and delivered
pursuant to the Indenture unless proof satisfactory to the Indenture Trustee is
presented that any such Notes are held by a bona fide purchaser;

provided, that in determining whether Noteholders holding the requisite
aggregate principal amount of Outstanding Notes have given any request, demand,
authorization, direction, notice, consent, vote or waiver hereunder or under any
Transaction Document, Notes owned by the Issuer, Certificateholder or any of
their respective Affiliates shall be disregarded and deemed not to be
Outstanding unless all of the Notes are then owned by the Issuer,
Certificateholder or any of their respective Affiliates, except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent, vote or waiver,
only Notes that a Responsible Officer of the Indenture Trustee knows to be so
owned shall be so disregarded. Notes so owned that have been pledged in good
faith may be regarded as Outstanding if the pledgee thereof establishes to the
satisfaction of the Indenture Trustee such pledgee’s right so to act with
respect to such Notes and that such pledgee is not the Issuer, Certificateholder
or any of their respective Affiliates.

 

15



--------------------------------------------------------------------------------

“Outstanding Principal Balance” means, with respect to any Receivable as of any
date, the outstanding principal balance of such Receivable calculated in
accordance with the Customary Servicing Practices; provided, however, that the
Outstanding Principal Balance of any Receivable that became a Defaulted
Receivable will be deemed to be zero as of the date it becomes a Defaulted
Receivable.

“Owner Trustee” means Wells Fargo Delaware Trust Company, National Association,
a national banking association, not in its individual capacity but solely as
owner trustee under the Trust Agreement, and any successor Owner Trustee
thereunder.

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee set forth in Section 6.11 of the
Indenture and is authorized by the Issuer to make the payments to and
distributions from the Collection Account and the Principal Distribution
Account, including the payment of principal of or interest on the Notes on
behalf of the Issuer.

“Payment Date” means the 15th day of each calendar month beginning August 15,
2019 provided, however, whenever a Payment Date would otherwise be a day that is
not a Business Day, the Payment Date shall be the next Business Day. As used
herein, the “related” Payment Date with respect to a Collection Period shall be
deemed to be the Payment Date which immediately follows such Collection Period.

“Payment Default” has the meaning set forth in Section 5.4(a) of the Indenture.

“Permitted Investments” means any one or more of the following instruments,
obligations and securities:

(a) obligations fully guaranteed as to timely payment by, the full faith and
credit of the United States,

(b) demand deposits, time deposits or certificates of deposit of any depository
institution (including any Affiliate of the Depositor, the Servicer, the
Indenture Trustee, or the Owner Trustee), or trust company incorporated under
the laws of the United States of America or any state thereof or the District of
Columbia (or any domestic branch of a foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities (including depository receipts issued by any such institution or
trust company as custodian with respect to any obligation referred to in clause
(a) or a portion of such obligation for the benefit of the holders of such
depository receipts); provided that at the time of the investment or contractual
commitment to invest therein (which shall be deemed to be made again each time
funds are reinvested following each Payment Date), the commercial paper or other
short-term senior unsecured debt obligations (other than such obligations the
rating of which is based on the credit of a Person other than such depository
institution or trust company) of such depository institution or trust company
(or its respective parent) shall have a rating from each Rating Agency in the
highest investment category granted thereby for such obligations,

 

16



--------------------------------------------------------------------------------

(c) repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States or any agency or
instrumentality thereof, the obligations of which are backed by the full faith
and credit of the United States, in either case entered into with a depository
institution or trust company (acting as principal) referred to in clause (b),

(d) investments in money market funds, mutual funds, or other pooled investment
vehicles (i) rated, at the time of the investment or contractual commitment to
invest therein, not lower than the highest rating category from Moody’s and
“AAAm” from Standard & Poor’s or (ii) which are otherwise acceptable to each
Rating Agency, as evidenced by a letter from such Rating Agency to the Issuer,
or the Indenture Trustee, in each case including money market funds for which
any of the Depositor, the Servicer, the Indenture Trustee or the Owner Trustee
or any of their respective affiliates acts as issuer, sponsor, administrator,
agent or in a similar capacity and for which the Indenture Trustee in such
capacity also receives a fee,

(e) commercial paper (including commercial paper of any Affiliate of the Seller,
the Servicer, the Indenture Trustee, or the Owner Trustee) rated, at the time of
the investment or contractual commitment to invest therein, at least “A-1” (or
the equivalent) by Standard & Poor’s and at least “P-1” (or the equivalent) by
Moody’s,

(f) bankers’ acceptances issued by any depository institution or trust company
referred to in clause (b), or

(g) any other investment with respect to which the Rating Agency Condition is
satisfied.

“Permitted Liens” means (a) the interest of the parties under the Transaction
Documents, (b) any liens for taxes not due and payable or the amount of which is
being contested in good faith by appropriate proceedings and (c) any liens of
mechanics, suppliers, vendors, materialmen, laborers, employees, repairmen and
other like liens securing obligations which are not due and payable or the
amount or validity of which is being contested in good faith by appropriate
proceedings.

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

“Physical Property” has the meaning specified in the definition of “Delivery”
above.

“Principal Distribution Account” means the account by that name established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Principal Factor” means, with respect to the Notes or any Class of Notes on any
Payment Date, a nine-digit decimal figure equal to the Note Balance of the Notes
or such Class of Notes, as applicable, as of the end of the preceding Collection
Period divided by the Note Balance of the Notes or such Class of Notes, as
applicable, as of the Closing Date. The Principal Factor will be 1.000000000 as
of the Closing Date; thereafter, the Principal Factor will decline to reflect
reductions in the Note Balance of the Notes or such Class of Notes, as
applicable.

 

17



--------------------------------------------------------------------------------

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

“Prospectus” means the prospectus dated as of July 23, 2019.

“Purchase Agreement” means the Purchase Agreement, dated as of the Closing Date,
between the Bank and the Seller, as amended, modified or supplemented from time
to time.

“Purchased Assets” has the meaning set forth in Section 2.1 of the Purchase
Agreement.

“Qualified Institutional Buyer” means a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act.

“Rating Agency” means either or each of Moody’s and Standard & Poor’s, as
indicated by the context.

“Rating Agency Condition” means, with respect to any event or circumstance and
each Rating Agency, either (a) written confirmation (which may be in the form of
a letter, press release or other publication, or a change in such Rating
Agency’s published ratings criteria to this effect) by such Rating Agency that
the occurrence of such event or circumstance will not cause it to downgrade,
qualify or withdraw its rating assigned to any of the Notes or (b) that such
Rating Agency shall have been given notice of such event or circumstance at
least ten days prior to the occurrence of such event or circumstance (or, if ten
days’ advance notice is impracticable, as much advance notice as is practicable)
and such Rating Agency shall not have issued any written notice that the
occurrence of such event or circumstance will itself cause it to downgrade,
qualify or withdraw its rating assigned to the Notes. Notwithstanding the
foregoing, no Rating Agency has any duty to review any notice given with respect
to any event, and it is understood that such Rating Agency may not actually
review notices received by it prior to or after the expiration of the ten
(10) day period described in (b) above. Further, each Rating Agency retains the
right to downgrade, qualify or withdraw its rating assigned to all or any of the
Notes at any time in its sole judgment even if the Rating Agency Condition with
respect to an event had been previously satisfied pursuant to clause (a) or
clause (b) above.

“Realized Losses” shall mean, for any Collection Period and for each Receivable
that became a Defaulted Receivable during such Collection Period, the excess of
the Outstanding Principal Balance of each such Receivable over Liquidation
Proceeds received with respect to such Receivable during such Collection Period,
to the extent allocable to principal.

“Receivable” means any retail motor vehicle installment loan with respect to a
new or used automobile or light-duty truck which shall appear on the Schedule of
Receivables and all Related Security in connection therewith which has not been
released from the Lien of the Indenture.

“Receivable Files” has the meaning set forth in Section 2.2(a) of the Sale and
Servicing Agreement.

 

18



--------------------------------------------------------------------------------

“Record Date” means, unless otherwise specified in any Transaction Document,
with respect to any Payment Date or Redemption Date, (i) for any Definitive
Notes and for the Certificates, the close of business on the last Business Day
of the calendar month immediately preceding the calendar month in which such
Payment Date or Redemption Date occurs and (ii) for any Book-Entry Notes, the
close of business on the Business Day immediately preceding such Payment Date or
Redemption Date.

“Records” means, for any Receivable, all contracts, books, records and other
documents or information (including computer programs, tapes, disks, software
and related property and rights, to the extent legally transferable) relating to
such Receivable or the related Obligor.

“Recoveries” shall mean, with respect to any Collection Period, all amounts
received by the Servicer with respect to any Defaulted Receivable during any
Collection Period following the Collection Period in which such Receivable
became a Defaulted Receivable, net of any fees, costs and expenses incurred by
the Servicer in connection with the collection of such Receivable and any
payments required by law to be remitted to the Obligor.

“Redemption Date” means, in the case of a redemption of the Notes pursuant to
Section 10.1 of the Indenture, the Payment Date specified by the Administrator
or the Issuer pursuant to Section 10.1 of the Indenture.

“Redemption Price” means an amount equal to the sum of (a) unpaid principal
amount of the Notes redeemed plus (b) accrued and unpaid interest thereon at the
applicable Interest Rate for the Notes being so redeemed, up to but excluding
the Redemption Date.

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the related Record Date.

“Regular Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the lesser of (i) the Note Balance of the Notes as of such
Payment Date (before giving effect to any principal payments made on the Notes
on such Payment Date) and (ii) an amount equal to the excess of: (A) (x) the
Note Balance of the Notes as of such Payment Date (before giving effect to any
payments made on the Notes as of such Payment Date); minus (y) the sum of the
First Allocation of Principal and the Second Allocation of Principal, if any, in
each case for such Payment Date; over (B) the Net Pool Balance as of the last
day of the related Collection Period less the Targeted Overcollateralization
Amount.

“Regulation AB” means Subpart 229.1100 – Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be, provided in writing by the
Commission or its staff from time to time.

“Related Security” means, for any Receivable, (i) the security interest in the
related Financed Vehicle, (ii) any proceeds from claims on any Insurance Policy
(if such Receivable became a Defaulted Receivable after the Cut-Off Date), (iii)
any other property securing the Receivables and (iv) all proceeds of the
foregoing.

 

19



--------------------------------------------------------------------------------

“Reportable Event” means any event required to be reported on Form 8-K, and in
any event, the following:

(a) entry into a material definitive agreement related to the Issuer, the Notes
or the Receivables or an amendment to a Transaction Document, even if the Seller
is not a party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(b) termination of a Transaction Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement), even if the Seller is not a
party to such agreement (e.g., a servicing agreement with a servicer
contemplated by Item 1108(a)(3) of Regulation AB);

(c) with respect to the Servicer only, the occurrence of a Servicer Replacement
Event;

(d) an Event of Default;

(e) the resignation, removal, replacement or substitution of the Indenture
Trustee or the Owner Trustee; and

(f) with respect to the Indenture Trustee only, a required distribution to
Holders of the Notes is not made as of the required Payment Date under the
Indenture.

“Representatives” has the meaning set forth in Section 9.26(e)(iii) of the Sale
and Servicing Agreement.

“Repurchase Price” means, with respect to any Repurchased Receivable, a price
equal to the Outstanding Principal Balance of such Receivable plus any unpaid
accrued interest related to such Receivable accrued to and including the end of
the Collection Period preceding the date that such Repurchased Receivable was
purchased by the Bank, as seller, or the Servicer, as applicable.

“Repurchase Request” means a written request from a Requesting Party that the
Bank repurchase a Receivable due to an alleged breach of a representation and
warranty in Schedule II to the Purchase Agreement. A Repurchase Request from a
Requesting Party shall set forth (i) each Receivable that is subject to such
Repurchase Request, (ii) the specific representation or warranty contained in
Schedule II to the Purchase Agreement that it alleges was breached and (iii) the
material adverse effect of such breach on the interests of the Issuer or the
Noteholders that triggers the Repurchase Request.

“Repurchased Receivable” means a Receivable purchased by the Bank pursuant to
Section 3.4 of the Purchase Agreement or by the Servicer pursuant to Sections
3.6 or 8.1 of the Sale and Servicing Agreement.

“Requesting Investor” has the meaning set forth in Section 7.4(a) of the
Indenture.

 

20



--------------------------------------------------------------------------------

“Requesting Party” has the meaning set forth in Section 9.26(a) of the Sale and
Servicing Agreement.

“Reserve Account” means the account designated as such, established and
maintained pursuant to Section 4.1 of the Sale and Servicing Agreement.

“Reserve Account Draw Amount” means, for any Payment Date, the amount withdrawn
from the Reserve Account, equal to the lesser of (a) the Available Funds
Shortfall Amount, if any, and (b) the amount on deposit in the Reserve Account
(excluding any net investment earnings) on such Payment Date.

“Reserve Account Excess Amount” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the amount of cash or other
immediately available funds in the Reserve Account (excluding any net investment
earnings) on that Payment Date, after giving effect to all deposits to and
withdrawals from the Reserve Account relating to that Payment Date, over (b) the
Specified Reserve Account Balance with respect to that Payment Date.

“Responsible Officer” means, (a) with respect to the Indenture Trustee, any
officer within the corporate trust department of the Indenture Trustee,
including any vice president, assistant vice president, assistant secretary,
assistant treasurer, trust officer or any other officer of the Indenture Trustee
who customarily performs functions similar to those performed by the Persons who
at the time shall be such officers, respectively, or to whom any corporate trust
matter is referred because of such Person’s knowledge of and familiarity with
the particular subject, and who, in each case, shall have direct responsibility
for the administration of the Indenture, (b) with respect to the Owner Trustee,
any officer within the Corporate Trust Office of the Owner Trustee and having
direct responsibility for the administration of the Issuer, including any
Managing Director, Director, Vice President, Assistant Vice President, Assistant
Treasurer, Assistant Secretary or Associate, or any other officer customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject and (c) with respect to the Servicer,
the Seller or the Administrator, any officer of such Person having direct
responsibility for the transactions contemplated by the Transaction Documents,
including the President, Treasurer or Secretary or any Vice President,
Controller, Assistant Vice President, Assistant Treasurer, Assistant Secretary,
or any other officer customarily performing functions similar to those performed
by any of the above designated officers and also, with respect to a particular
matter, any other officer to whom such matter is referred because of such
officer’s knowledge of and familiarity with the particular subject.

“Retained Notes” shall mean any Notes held by the Issuer (or any other Person
treated as the same Person as the Issuer for U.S. federal income tax purposes)
or Affiliate thereof, until such time as such Notes are transferred in
accordance with the terms and conditions of Sections 2.15 and 2.16 of the
Indenture and receive an opinion as described in clause (x) of Section 2.16(d)
of the Indenture.

“Review Notice” shall have the meaning assigned to such term in Section 7.5(b)
of the Indenture.

 

21



--------------------------------------------------------------------------------

“Review Report” shall have the meaning assigned to such term in the Asset
Representations Review Agreement.

“Review Satisfaction Date” means, with respect to any Asset Representations
Review, the first date on which (a) the Delinquency Percentage for any Payment
Date exceeds the Delinquency Trigger and (b) a Noteholder Direction with respect
to such Asset Representations Review has occurred.

“Rule 144A” means Rule 144A under the Securities Act and any successor rule
thereto.

“Sale and Servicing Agreement” means the Sale and Servicing Agreement, dated as
of the Closing Date, among the Seller, the Issuer, the Servicer and the
Indenture Trustee, as the same may be amended, modified or supplemented from
time to time.

“Sarbanes Certification” has the meaning set forth in Section 9.21(b)(iii) of
the Sale and Servicing Agreement.

“Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002, as amended, modified
or supplemented from time to time, and any successor law thereto.

“Schedule of Receivables” means the schedule of Receivables transferred to the
Issuer on the Closing Date.

“Second Allocation of Principal” means, with respect to any Payment Date, an
amount equal to the excess, if any, of (a) the sum of the Note Balance of the
Class A Notes and the Class B Notes (before giving effect to any principal
payments made on the Notes on such Payment Date) minus the First Allocation of
Principal for such Payment Date, over (b) the Net Pool Balance as of the last
day of the related Collection Period; provided, however, that the Second
Allocation of Principal for any Payment Date on and after the Final Scheduled
Payment Date for the Class A Notes or the Class B Notes shall not be less than
the amount that is necessary to reduce the Class A Note Balance or the Class B
Note Balance, as applicable, to zero (after the application of the First
Allocation of Principal).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller” means USAA Acceptance, LLC, a Delaware limited liability company.

“Servicer” means the Bank, initially, and any replacement Servicer appointed
pursuant to the Sale and Servicing Agreement.

“Servicer Replacement Event” means any one or more of the following that shall
have occurred and be continuing:

(a) any failure by the Servicer to deliver or cause to be delivered any required
payment to the Indenture Trustee for distribution to the Noteholders, which
failure continues unremedied for five Business Days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal amount of the Outstanding Notes, voting together as a single
Class;

 

22



--------------------------------------------------------------------------------

(b) any failure by the Servicer to duly observe or perform in any material
respect any other of its covenants or agreements in the Sale and Servicing
Agreement, which failure materially and adversely affects the rights of the
Issuer or the Noteholders, and which continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or Noteholders
evidencing a majority of the aggregate principal amount of the Outstanding
Notes, voting together as a single Class (it being understood that no Servicer
Replacement Event will result from a breach by the Servicer of any covenant for
which the repurchase of the affected Receivable is specified as the sole remedy
pursuant to Section 3.6 of the Sale and Servicing Agreement);

(c) any representation or warranty of the Servicer made in any Transaction
Document to which the Servicer is a party or by which it is bound or any
certificate delivered pursuant to the Sale and Servicing Agreement proves to
have been incorrect in any material respect when made, which failure materially
and adversely affects the rights of the Issuer or the Noteholders, and which
failure continues unremedied for 90 days after discovery thereof by a
Responsible Officer of the Servicer or receipt by the Servicer of written notice
thereof from the Indenture Trustee or Noteholders evidencing a majority of the
aggregate principal amount of the Outstanding Notes, voting together as a single
Class (it being understood that any repurchase of a Receivable by the Bank
pursuant to Section 3.4 of the Purchase Agreement, by the Servicer pursuant to
Section 3.6 of the Sale and Servicing Agreement shall be deemed to remedy any
incorrect representation or warranty with respect to such Receivable); or

(d) the Servicer suffers a Insolvency Event;

provided, however, that a delay or failure of performance referred to under
clause (a) above for a period of 90 days will not constitute a Servicer
Replacement Event if such delay or failure was caused by force majeure or other
similar occurrence as certified by the Servicer in an Officer’s Certificate of
the Servicer delivered to the Indenture Trustee.

The existence or occurrence of any “material instance of noncompliance” (within
the meaning of Item 1122 of Regulation AB) shall not create any presumption that
any event in clauses (a), (b) or (c) above has occurred.

“Servicer’s Certificate” means the certificate delivered pursuant to Section 3.8
of the Sale and Servicing Agreement.

“Servicing Criteria” means the “servicing criteria” set forth in Item 1122(d) of
Regulation AB.

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth,
(B) the Servicing Fee Rate and (C) the Net Pool Balance as of the first day of
the related Collection Period (or, in the case of the first Payment Date, as of
the Cut-Off Date).

“Servicing Fee Rate” means 1.00% per annum.

 

23



--------------------------------------------------------------------------------

“Similar Law” means any state, local or other law that is substantially similar
to Title I of ERISA or Section 4975 of the Code.

“Simple Interest Method” means the method of calculating interest due on a motor
vehicle receivable on a daily basis based on the actual outstanding principal
balance of the receivable on that date.

“Simple Interest Receivable” means any motor vehicle receivable pursuant to
which the payments due from the Obligors during any month are allocated between
interest, principal and other charges based on the actual date on which a
payment is received and for which interest is calculated using the Simple
Interest Method. For the avoidance of doubt, a TrueCar Receivable shall be
deemed to be a Simple Interest Receivable.

“Specified Reserve Account Balance” shall mean 0.25% of the Net Pool Balance as
of the Cut-Off Date; provided, however, on any Payment Date after the Notes are
no longer Outstanding following payment in full of the principal and interest on
the Notes, the “Specified Reserve Account Balance” shall be $0.

“Standard & Poor’s” means S&P Global Ratings, a division of S&P Global, or any
successor that is a nationally recognized statistical rating organization.

“Statutory Trust Statute” means Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code § 3801 et seq.

“Subject Receivables” has the meaning set forth in the Asset Representations
Review Agreement.

“Sub-Servicer” means any Affiliate of the Servicer or any sub-contractor to whom
any or all duties of the Servicer (including, without limitation, its duties as
custodian) under the Transaction Documents have been delegated in accordance
with Section 6.5 of the Sale and Servicing Agreement.

“Supplemental Servicing Fees” means any and all (i) late fees, (ii) extension
fees, (iii) non-sufficient funds charges and (iv) any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable.

“TIA” or “Trust Indenture Act” means the Trust Indenture Act of 1939, as amended
and as in force on the date hereof, unless otherwise specifically provided.

“Targeted Overcollateralization Amount” means, with respect to any Payment Date,
the greater of (a) the result of (i) 1.50% of the Net Pool Balance on such
Payment Date minus (ii) the Specified Reserve Account Balance and (b) 0.75% of
the Net Pool Balance as of the Cut-Off Date. Notwithstanding the foregoing, the
Targeted Overcollateralization Amount shall not exceed the Net Pool Balance on
such Payment Date.

 

24



--------------------------------------------------------------------------------

“Tax Identification Information” means properly completed and signed tax
certifications (generally with respect to U.S. Federal Income Tax, IRS Form W-9
(or applicable successor form) in the case of a Person that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code or the appropriate
IRS Form W-8 (or applicable successor form) in the case of a Person that is not
a “United States person” within the meaning of Section 7701(a)(30) of the Code),
and, if applicable, any other information sufficient to eliminate the imposition
of, or determine the amount of FATCA Withholding Tax.

“Test Fail” has the meaning set forth in Section 3.4(a) of the Asset
Representations Review Agreement.

“Transaction Documents” means the Indenture, the Notes, the Note Depository
Agreement, the Sale and Servicing Agreement, the Purchase Agreement, the
Administration Agreement, the Asset Representations Review Agreement and the
Trust Agreement, as the same may be amended or modified from time to time.

“Transferred Assets” means (a) the Purchased Assets, (b) all of the Seller’s
rights under the Purchase Agreement and (c) all proceeds of the foregoing.

“TrueCar Receivable” means a Receivable pursuant to which the interest rate is
reduced through the TrueCar program in accordance with the Servicer’s Customary
Servicing Practices.

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account (whether in the form of deposit
accounts, Physical Property, book-entry securities, uncertificated securities or
otherwise), and all proceeds of the foregoing.

“Trust Accounts” has the meaning set forth in Section 4.1 of the Sale and
Servicing Agreement.

“Trust Agreement” means the Trust Agreement, dated as of June 25, 2019, as
amended and restated by the Amended and Restated Trust Agreement, dated as of
the Closing Date, between the Seller and the Owner Trustee, as the same may be
amended and supplemented from time to time.

“Trust Estate” means all money, accounts, chattel paper, general intangibles,
goods, instruments, investment property and other property of the Issuer,
including without limitation (i) the Receivables acquired by the Issuer under
the Sale and Servicing Agreement, the Related Security relating thereto and
Collections thereon after the Cut-Off Date, (ii) the Receivable Files, (iii) the
rights of the Issuer to the funds on deposit from time to time in the Trust
Accounts and any other account or accounts established pursuant to the Indenture
or Sale and Servicing Agreement and all cash, investment property and other
property from time to time credited thereto and all proceeds thereof (including
investment earnings, net of losses and investment expenses, on amounts on
deposit therein, other than as provided in Section 3.7 of the Sale and Servicing
Agreement), (iv) the rights of the Seller, as buyer, under the Purchase
Agreement, (v) the rights of the Issuer under the Sale and Servicing Agreement
and the Administration Agreement and (vi) all proceeds (as defined in 9-102(64)
of the UCC) of the foregoing.

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

 

25



--------------------------------------------------------------------------------

“United States” or “USA” means the United States of America (including all
states, the District of Columbia and political subdivisions thereof).

“USAA Parties” means, collectively, the Bank, the Depositor and the Issuer.

“Verification Documents” means, with respect to any Note Owner, a certification
from such Note Owner certifying that such Person is in fact, a Note Owner, as
well as an additional piece of documentation reasonably satisfactory to the
recipient, such as a trade confirmation, account statement, letter from a broker
or dealer or other similar document.

 

26